Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 1 of 46 PageID #:40




                         Exhibit A
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 2 of 46 PageID #:41



                                                                                   Angela Caligiuri
                                                                                   Counsel

                                                                                   General Motors Legal Staff
                                                                                   300 Renaissance Center
                                                                                   Mail Code: 482-C22-BZ4
                                                                                   Detroit, MI 48265—3000
                                                                                   Tel 2 (313) 665—5774
                                                                                   angela.caligiuri@gm.com


                                                                                  Via Certified Mail

                                           March 1, 2019

Githesh Ramamurthy
Chairman & Chief Executive Ofﬁcer
Certiﬁed Collateral Corporation
222 Merchandise Mart Plaza, Suite 900
Chicago, IL 60654-1105

Re: Protecting General Motors’ Intellectual Property Rights

Dear Mr. Ramamurthy:

I represent General Motors Company and its wholly-owned subsidiaries (hereinafter, referred to
collectively as, “GM”) in various intellectual property matters. As you may know, GM is the
owner of a plethora of world-famous trademarks, utility patents, design patents, and copyrights
(“GM’s intellectual property”). GM uses and licenses its intellectual property in the United States
and around the world in connection with its motor vehicles, a wide range of parts and accessories,
and vehicle repair services, among other things. GM takes policing and enforcement of its
intellectual property rights seriously.

It has recently come to my attention that products infringing certain of GM’s intellectual property
are being made available for insurance estimation on your platforms. In particular, certain
aftermarket seller’s products that you list alongside GM’s products are infringing GM’s registered
design patents. While your promotion of these infringing goods may have been inadvertent, this
letter is intended to serve as notice that GM objects to this promotion.

LKQ Corporation is the only entity licensed by GM to manufacture aftermarket automotive parts
covered by design patents issued to GM by the US. Patent and Trademark Ofﬁce. Pursuant to
that arrangement, LKQ is not licensed under all GM design patents issued in the United States but,
rather, only design patents listed in in the attached Exhibit A. Neither LKQ Corporation, nor any
other entity, is licensed under the design patents listed in the attached Exhibit B.

Accordingly, with respect to products that are promoted and being offered for sale on your software
estimation platforms, the only products that are authorized are those LKQ parts covered by the
design patents listed in Exhibit A and, of course, parts manufactured, distributed and/0r sold
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 3 of 46 PageID #:42


directly by GM. All other parts covered by the patents listed on Exhibit B are unauthorized and
therefore infringing.

GM therefore requests that you remove from your platforms:

       (1) All products protected by the design patents listed in Exhibit A, and not being offered
           by GM or LKQ; and

       (2) All products protected by the design patents listed in Exhibit B, and not being offered
           by GM.

I trust that you understand GM’s need to protect our valuable intellectual property rights, and that
you share in our desire to resolve this issue quickly and amicably. In this regard, please provide a
written response to me (e-mail is acceptable) within fourteen (14) days from the date of this letter
agreeing to remove the offending products from your platforms.

Nothing in this letter is intended to waive any rights, remedies, claims, causes of action or defenses
of GM, all of which are expressly reserved.

Thank you for your prompt attention to this matter.

Sincerely,

Q22.             z 04%
       ‘5“51
Angela Caligiuri
Counsel
       Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 4 of 46 PageID #:43

 EXHIBIT A (LKO Licensed)

                                                         Desi n        Desi n        .
Still/#23;         Vehicle         Part Description   Patent IgiIing    Patesryn:   53:2???
                                                            #           Grant

23181977         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23181978         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23187767         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23187769         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23358994         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23358995         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23391885         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23391886         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23423712         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23423713         GMC Acadia           Headlamp         29/441609       D692598       Nov-12
23236014         GMC Acadia           Tail Lamp        29/444386       D694439       Nov-12
23236015         GMC Acadia           Tail Lamp        29/444386       D694439       Nov-12
84051375         GMC Acadia           Tail Lamp        29/444386       D694439       Nov-12
84051376         GMC Acadia           Tail Lamp        29/444386       D694439       Nov-12
22813294         GMC Acadia             Fender         29/443909       D695172       Nov-12
22813295         GMC   Acadia           Fender         29/443909       D695172       Nov-12
23350828         GMC   Acadia         Fascia Rear      29/443917       D704605       Nov-12
23350830         GMC   Acadia         Fascia FRT       29/443938       D705707       Nov-12
22756991         GMC   Acadia            Hood          29/443914       D707595       Nov-12
22785561         GMC Acadia             Grille         29/441608       D738797       Nov-12
22814533         GMC Acadia             Grille         29/441608       D738797       Nov-12
22990632         Cadillac ATS            Hood          29/409577       D683675       Aug-12
23134488         Cadillac ATS            Hood          29/409577       D683675       Aug—12
23152743         Cadillac ATS            Hood          29/409577       D683675       Aug—12
23240215         Cadillac ATS            Hood          29/409578       D683675       Aug-12
23240216         Cadillac ATS            Hood          29/409577       D683675       Aug-12
23286658         Cadillac ATS            Hood          29/409579       D683675       Aug-12
23286659         Cadillac ATS            Hood          29/409578       D683676       Aug—12
84076714         Cadillac ATS            Hood          29/409578       D683676       Aug-12
84076715         Cadillac ATS            Hood          29/409578       D683676       Aug—12
22977947         Cadillac ATS          Tail Lamp       29/409589       D683871       Aug-12
23262482         Cadillac ATS          Tail Lamp       29/409589       D683871       Aug-12
23262483         Cadillac ATS          Tail Lamp       29/409589       D683871       Aug—12
23315245         Cadillac ATS         Tail Lamp        29/409589       D683871       Aug-12
23315246         Cadillac ATS         Tail Lamp        29/409589       D683871       Aug-12
23236353         Cadillac ATS         Headlamp         29/409771       D683872       Jan—15
23236354         Cadillac ATS         Headlamp         29/409771       D683872           Jan~15
23236357         Cadillac ATS         Headlamp         29/409771       D683872           Jan-15
23236358         Cadillac ATS         Headlamp         29/409771       D683872           Jan-15
23236359         Cadillac ATS         Headlamp         29/409771       D683872       Aug—12
      Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 5 of 46 PageID #:44

 EXHIBIT A (LKO Licensed)

                                                       Desi n        Desi n      .
STA-:3            Vehicle         Part Description   Patent giling    Pateit;   ingfeEr
                                                          #           Grant

23236360        Cadillac ATS         Headlamp        29/409771       D683872     Aug-12
23236363        Cadillac ATS         Headlamp        29/409771       D683872     Aug-12
23236364        Cadillac ATS         Headlamp        29/409771       D683872     Aug-12
23236365        Cadillac ATS         Headlamp        29/409771       D683872     Aug-12
23236366        Cadillac ATS         Headlamp        29/409771       D683872     Aug—12
22762763        Cadillac ATS           Fender        29/409582       D685705     Aug—12
22762764        Cadillac ATS           Fender        29/409582       D685705    Aug—12
23323334        Cadillac ATS           Fender        29/409582       D685705    May-15
23323335        Cadillac ATS           Fender        29/409582       D685705    May-15
23323336        Cadillac ATS           Fender        29/409582       D685705    May-15
23323337        Cadillac ATS           Fender        29/409582       D685705    May-15
23378497        Cadillac ATS           Fender        29/409582       D685705    May—15
23378498        Cadillac ATS           Fender        29/409582       D685705    May-15
23386277        Cadillac ATS           Fender        29/409582       D685705    May-15
23386278        Cadillac ATS           Fender        29/409582       D685705    May-15
22806598        Cadillac ATS          Decklid        29/409584       D686127    Aug-12
22835015        Cadillac ATS        Mirror-cover     29/439952       D691076    Aug-12
22835016        Cadillac   ATS      Mirror-cover     29/439952       D691076    Aug-12
22835035        Cadillac   ATS         Mirror        29/439952       D691076     Aug-12
22835036        Cadillac   ATS         Mirror        29/439952       D691076     Aug-12
22835037        Cadillac   ATS         Mirror        29/439952       D691076     Aug-12
22835038        Cadillac ATS           Mirror        29/439952       D691076     Aug-12
22835039        Cadillac ATS           Mirror        29/439952       D691076     Aug-12
22835040        Cadillac ATS           Mirror        29/439952       D691076     Aug-12
22835041        Cadillac ATS           Mirror        29/439952       D691076     Aug-12
22835044        Cadillac ATS           Mirror        29/439952       D691076     Aug—12
23194145        Cadillac ATS           Mirror        29/439952       D691076     Jul-14
23194146        Cadillac ATS           Mirror        29/439952       D691076         Jul-14
23194147        Cadillac ATS           Mirror        29/439952       D691076     Jul—14
23194156        Cadillac ATS           Mirror        29/439952       D691076     Aug—12
23194161        Cadillac ATS           Mirror        29/439952       D691076     Jul-14
23194162        Cadillac ATS           Mirror        29/439952       D691076         Jul-14
23194163        Cadillac ATS           Mirror        29/439952       D691076         Jul—14
22840474        Cadillac ATS         Fascia Rear     29/409588       D704603     Aug-12
23172904        Cadillac ATS         Fascia Rear     29/409588       D704603     Jan—15
23336071        Cadillac ATS         Fascia Rear     29/409588       D704603     Aug-12
23336076        Cadillac ATS         Fascia Rear     29/409588       D704603     Aug-12
23336078        Cadillac ATS         Fascia Rear     29/409588       D704603     Jan-15
23417688        Cadillac ATS         Fascia Rear     29/409588       D704603     Jan-15
23446578        Cadillac ATS         Fascia Rear     29/409588       D704603     Jan-15
       Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 6 of 46 PageID #:45

 EXHIBIT A (LKSLLicensed)

                                                           Desi n       Desi n       .
Staring”:          Vehicle            Part Description   Patenygiling   [Ea-1:2:   igffggfgr



22878679         Cadillac ATS            Fascia FRT      29/409579      D717703     Aug-12
22878681         Cadillac ATS            Fascia FRT      29/409579      D717703     Aug-12
22878682         Cadillac ATS            Fascia FRT      29/409579      D717703     Aug-12
22878683         Cadillac ATS            Fascia FRT      29/409579      D717703     Aug-12
22879627         Cadillac ATS              Grille        29/501183      D746729     May—15
22879628         Cadillac ATS              Grille        29/501183      D746729     May—15
22981620         Cadillac ATS              Grille        29/501183      D746729     May-15
23213288         Cadillac ATS            Fascia FRT      29/500876      D749021     Jan-15
23213289         Cadillac ATS            Fascia FRT      29/500876      D749021     Jan-15
23213290         Cadillac ATS            Fascia FRT      29/500876      D749021     Jan-15
23213291         Cadillac ATS            Fascia FRT      29/500876      D749021     Jan-15
23213292         Cadillac ATS            Fascia FRT      29/500876      D749021     Jan—15
22989365     Cadillac ATS (Coupe)        Headlamp        29/409771      D683872     Aug—12
22989366     Cadillac ATS (Coupe)        Headlamp        29/409771      D683872     Aug-12
23180167     Cadillac ATS (Coupe)        Headlamp        29/409771      D683872     Aug—12
23180168     Cadillac ATS (Coupe)        Headlamp        29/409771      D683872     Aug-12
23219570     Cadillac ATS (Coupe)        Headlamp        29/409771      D683872     Aug-12
23236355     Cadillac ATS   (Coupe)      Headlamp        29/409771      D683872     Aug-12
23236356     Cadillac ATS   (Coupe)      Headlamp        29/409771      D683872     Aug-12
23262476     Cadillac ATS   (Coupe)      Tail Lamp       29/501210      D745719     Aug-14
23262477     Cadillac ATS   (Coupe)      Tail Lamp       29/501210      D745719     Aug-14
23262478     Cadillac ATS   (Coupe)      Tail   Lamp     29/501210      D745719     Aug-14
23262479     Cadillac ATS   (Coupe)      Tail   Lamp     29/501210      D745719     Aug-14
23310255     Cadillac ATS   (Coupe)      Tail   Lamp     29/501210      D745719     Aug-14
23310258     Cadillac ATS   (Coupe)      Tail   Lamp     29/501210      D745719     Aug-14
23399695     Cadillac ATS   (Coupe)      Tail   Lamp     29/501210      D745719     Aug—14
23399696     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug-14
23399697     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug-14
23472839     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug-14
23472840     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug-14
23472841     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug—14
23472842     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug-14
84166134     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug-14
84166135     Cadillac ATS (Coupe)        Tail Lamp       29/501210      D745719     Aug-14
23446057     Cadillac ATS (Coupe)        Fascia FRT      29/500876      D749021     Aug-14
23446060     Cadillac ATS   (Coupe)      Fascia FRT      29/500876      D749021     Aug—14
23446062     Cadillac ATS   (Coupe)      Fascia FRT      29/500876      D749021     Aug-14
23446063     Cadillac ATS   (Coupe)      Fascia FRT      29/500876      D749021     Aug-14
23446064     Cadillac ATS (Coupe)        Fascia FRT      29/500876      D749021     Aug-14
23446065     Cadillac ATS (Coupe)        Fascia FRT      29/500876      D749021     Aug-14
      Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 7 of 46 PageID #:46

 EXHIBIT A (LKO Licensed)

                                                           Desi n       Desi n     .
$2”n               Vehicle           Part Description    Patenygiling    Zateii   igftsgfzr
                                                                          rant

23169978    Cadillac ATS (Coupe)       Fascia Rear       29/501226      D753035    Aug-14
23169979    Cadillac ATS (Coupe)       Fascia Rear       29/501226      D753035    Aug—14
23169980    Cadillac ATS (Coupe)       Fascia Rear       29/501226      D753035    Aug—14
23169982    Cadillac ATS   (Coupe)     Fascia   Rear     29/501226      D753035    Aug-14
23336072    Cadillac ATS   (Coupe)     Fascia   Rear     29/501226      D753035    Aug—14
23336073    Cadillac ATS   (Coupe)     Fascia   Rear     29/501226      D753035    Aug-14
23336074    Cadillac ATS   (Coupe)     Fascia   Rear     29/501226      D753035    Aug-14
23417690    Cadillac ATS   (Coupe)     Fascia   Rear     29/501226      D753035    Aug-14
22916664    Cadillac ATS (Coupe)         Decklid         29/501193      D753567    Aug-14
23266665    Cadillac ATS (Coupe)         Decklid         29/501193      D753567    Aug-14
22879645    Cadillac ATS (Coupe)        Grille Lwr       29/501186      D754571    Aug-14
23236361     Cadillac ATS (Sedan)       Headlamp         29/409771      D683872    Aug-12
23236362     Cadillac ATS (Sedan)       Headlamp         29/409771      D683872    Aug-12
23103191     Cadillac ATS (Sedan)        Decklid         29/409584      D686127    May-15
23505596     Cadillac ATS (Sedan)        Decklid         29/409584      D686127    May-15
22961069     Cadillac ATS (Sedan)    Fascia Rear Lwr     29/409588      D704603    Aug-12
23336177        GMC Canyon                Hood           29/507594      D739317    Sep—14
84003122        GMC Canyon                Hood           29/507594      D739317    Sap-14
23283804        GMC Canyon              Tail Lamp        29/506862      D747514    Sep-14
23283805        GMC Canyon              Tail Lamp        29/506862      D747514    Sep-14
94776932        GMC Canyon             Tail Lamp         29/506862      D747514    Sep-14
94776933        GMC Canyon              Tail Lamp        29/506862      D747514        Sap-14
23304232        GMC Canyon              Headlamp         29/507877      D747515        Sep-14
23304233        GMC Canyon              Headlamp         29/507877      D747515        Sep-14
23491950        GMC Canyon              Headlamp         29/507877      D747515        Sap-14
23491951        GMC Canyon              Headlamp         29/507877      D747515        Sep-14
23484645        GMC Canyon              Fascia FRT       29/507470      D753560        Sep-14
23292018        GMC Canyon                Grille         29/507608      D754572        Sap-14
23292019        GMC Canyon                Grille         29/507608      D754572        Sep-14
23292020        GMC Canyon                Grille         29/507608      D754572        Sep-14
23292021        GMC Canyon                Grille         29/507608      D754572        Sep-14
23454533        GMC Canyon                Grille         29/507608      D754572        Sep-14
23454535        GMC Canyon                Grille         29/507608      D754572        Sep-14
23454536        GMC Canyon                Grille         29/507608      D754572        Sep-14
23454538        GMC Canyon                Grille         29/507608      D754572        Sep-14
84125852        GMC Canyon                Grille         29/507608      D754572        Sep—14
84125853        GMC Canyon                Grille         29/507608      D754572        Sep-14
84125856        GMC Canyon                Grille         29/507608      D754572        Sep—14
84144044        GMC Canyon                Grille         29/507608      D754572        Sep—14
84144045        GMC Canyon                Grille        , 29/597608     D754572        Sep-14
         Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 8 of 46 PageID #:47

    EXHIBIT A (LKO Licensed)

                                                            Desi n       Desi n     .
   gymlzae’:         Vehicle           Part Description   Patenggiling    211:2:   igftsgfzr



  23256866        GMC Canyon               Fender         29/506868      D756869    Sep-14
  23256867        GMC Canyon               Fender         29/506868      D756869    Sep-14
  23354492        GMC Canyon               Fender         29/506868      D756869    Sep-14
  23373628        GMC Canyon               Fender         29/506868      D756869    Sep-14
  84003121      Chevrolet Colorado          Hood          29/503863      D743857    Sep—14
  84169781      Chevrolet Colorado        Headlamp        29/503972      D745724    Aug—14
  23283790      Chevrolet Colorado        Tail Lamp       29/503855      D745725    Sep—14
  23283791      Chevrolet Colorado        Tail Lamp       29/503855      D745725    Sep—14
  94776928      Chevrolet Colorado        Tail Lamp       29/503855      D745725    Sep-14
  23304228      Chevrolet Colorado        Headlamp        29/503974      D745726    Sap—14
  23304229      Chevrolet Colorado        Headlamp        29/503974      D745726    Sep-14
  23304230      Chevrolet Colorado        Headlamp        29/503974      D745726    Sep-14
  23304231      Chevrolet Colorado        Headlamp        29/503974      D745726        Sep-14
  23414422      Chevrolet Colorado        Headlamp        29/503974      D745726        Sep-14
  23414423      Chevrolet Colorado        Headlamp        29/503974      D745726        Sep-14
  23414424      Chevrolet Colorado        Headlamp        29/503974      D745726        Sep-14
  23414425      Chevrolet   Colorado      Headlamp        29/503974      D745726        Sep-14
  23491948      Chevrolet   Colorado      Headlamp        29/503974      D745726        Sep-14
  84169783      Chevrolet   Colorado      Headlamp        29/503974      D745726        Sep-14
  84169784      Chevrolet   Colorado      Headlamp        29/503975      D745727        Sap-14
  84169786      Chevrolet Colorado        Headlamp        29/503976      D745728        Sep-14
  23256864      Chevrolet Colorado         Fender         29/504638      D749027        Sep—14
_2_3256865      Chevrolet Colorado         Fender         29/504638      D749027        Sep-14
  23354494      Chevrolet Colorado         Fender         29/504638      D749027        Sep-14
  23373629      Chevrolet Colorado         Fender         29/504638      D749027        Sep-14
  23484644      Chevrolet Colorado        Fascia FRT      29/506176      D753559        Sep-14
  23268769      Chevrolet Colorado          Grille        29/506071      D755088        Sep—14
  23308153      Chevrolet Colorado          Grille        29/506071      D755088        Sep-14
  84079064      Chevrolet Colorado          Grille        29/506071      D755088        Sap—14
  84079066      Chevrolet Colorado          Grille        29/506071      D755088        Sep—14
  22880620      Chevrolet Corvette         Spoiler        29/482187      D711298    Jan-17
  22788387         Cadillac CTS             Hood          29/498242      D735627        Sep-13
  20896539         Cadillac CTS           HeadLamp        29/498138      D736451        Sep—13
  20896540         Cadillac CTS           HeadLamp        29/498138      D736451        Sep-13
  20896545         Cadillac CTS           HeadLamp        29/498138      D736451        Sep—13
  20896546         Cadillac CTS           HeadLamp        29/498138      D736451        Sep-13
  22738977         Cadillac CTS           HeadLamp        29/498138      D736451        Sep—13
  22738978         Cadillac CTS           HeadLamp        29/498138      D736451        Sep—13
  23211666         Cadillac CTS           Headlamp        29/498138      D736451        Sep-13
  23211667         Cadillac CTS           Headlamp        29/498138      D736451        Sap-13
      Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 9 of 46 PageID #:48

 EXHIBIT A (LKO Licensed)

                                                          Desi n       Desi n      .
Strife":          Vehicle          Part Description     Patenygiling    Pategn;   5::ggfzr
                                                                        Grant

23458635        Cadillac CTS          Headlamp          29/498138      D736451     Sep-13
23458636        Cadillac CTS          Headlamp          29/498138      D736451     Sep-13
23458637        Cadillac CTS          Headlamp          29/498138      D736451     Sep-13
23458638        Cadillac CTS          Headlamp          29/498138      D736451     Sap-13
23458639        Cadillac CTS          Headlamp          29/498138      D736451     Sep-13
23458640        Cadillac CTS          Headlamp          29/498138      D736451     Sep-13
23458641        Cadillac CTS          Headlamp          29/498138      D736451     Sep-13
23458642        Cadillac CTS          Headlamp          29/498138      D736451     Sep—13
23458643        Cadillac   CTS        Headlamp          29/498138      D736451     Sep-13
23458644        Cadillac   CTS        Headlamp          29/498138      D736451     Sep—13
23361364        Cadillac CTS           Decklid          29/498216      D743313     Sep-13
20896551        Cadillac CTS          Tail Lamp         29/498271      D744158     Sep-13
20896552        Cadillac CTS          Tail Lamp         29/498271      D744158     Sap-13
20896553        Cadillac CTS          Tail Lamp         29/498271      D744158     Sep-13
20896554        Cadillac CTS          Tail Lamp         29/498271      D744158     Sap-13
23261713        Cadillac CTS          Tail Lamp         29/498272      D744158     Sep-13
23336518        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sap-13
23336519        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sap-13
23336520        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sap-13
23336521        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sap-13
23466311        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sep-13
23466312        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sep-13
23466313        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sep-13
23466314        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sep-13
84174719        Cadillac   CTS        Tail Lamp         29/498271      D744158     Sep—13
22934277        Cadillac   CTS        Fascia FRT        29/498232      D745837     Sep-13
22934278        Cadillac CTS          Fascia FRT        29/498232      D745837     Sep-13
22934280        Cadillac CTS          Fascia FRT        29/498232      D745837     Sep—13
23331096        Cadillac CTS          Fascia FRT        29/498232      D745837     Sep-13
23331097        Cadillac CTS          Fascia FRT        29/498232      D745837     Sep-13
23331099        Cadillac CTS          Fascia FRT        29/498232      D745837     Sep—13
84033408        Cadillac CTS          Fascia FRT        29/498232      D745837     Sep-13
84033411        Cadillac CTS          Fascia FRT        29/498232      D745837     Sap-13
22753187        Cadillac CTS       Grille w/wreath      29/498144      D746726     Sep-13
22806394        Cadillac CTS       Grille w/wreath      29/498144      D746726     Sap—13
22806396        Cadillac CTS       Grille w/wreath      29/498144      D746726     Sap-13
22806397        Cadillac CTS       Grille w/wreath      29/498144      D746726     Sep-13
22881298        Cadillac CTS          Grille—Bezel      29/498144      D746726     Sep—13
22803730        Cadillac CTS      Grille Lower insert   29/498223      D746728     Sep—13
22803731        Cadillac CTS      Grille Lower insert    29/498223     D746728     Sep-13
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 10 of 46 PageID #:49

 EXHIBIT A (LKQ Licensed)

                                                       Desi n        Desi n     .
$35,897          Vehicle          Part Description   Patenglgiling    21:52:   lifts???


23168674       Cadillac CTS         Grille lower      29/498223      D746728    Sep—13
23168675       Cadillac CTS         Grille lower      29/498223      D746728    Sep-13
23331275       Cadillac CTS         Grille lower      29/498223      D746728    Sep-13
23331276       Cadillac CTS         Grille lower      29/498223      D746728    Sep-13
22788421       Cadillac CTS            Fender        29/498261       D749026    Sep-13
22788422       Cadillac CTS            Fender        29/498261       D749026    Sep—13
23324209       Cadillac CTS            Fender        29/498261       D749026    Sep-13
23324210       Cadillac CTS            Fender        29/498261       D749026    Sep—13
22934286       Cadillac CTS          Fascia Rear     29/498227       D753032    Sap-13
22934287       Cadillac CTS          Fascia Rear     29/498227       D753032    Sap-13
23285428       Cadillac CTS          Fascia Rear     29/498227       D753032    Sep-13
23285429       Cadillac CTS          Fascia Rear     29/498227       D753032    Sep-13
20983421       Buick Enclave           Grille        29/413171       D683668    Nov-12
22837028       Buick Enclave           Grille        29/413171       D683668    Nov-12
23344389       Buick Enclave           Grille        29/413171       D683668    Nov-12
23295792       Buick Enclave         Fascia FRT      29/413108       D686118    Nov-12
22757680       Buick Enclave           Hood          29/413101       D686120    Nov-12
23444923       Buick Enclave         Headlamp        29/413301       D686767    Nov-12
23444925       Buick Enclave         Headlamp        29/413301       D686767    Nov-12
23444926       Buick Enclave         Headlamp        29/413301       D686767    Nov-12
84026394       Buick Enclave         Headlamp        29/413301       D686767    Nov-12
84026395       Buick   Enclave       Headlamp        29/413301       D686767    Nov-12
84026396       Buick   Enclave       Headlamp        29/413301       D686767    Nov—12
84026399       Buick   Enclave       Headlamp        29/413301       D686767    Nov-12
22813292       Buick   Enclave        Fender         29/413118       D704607    Nov-12
22813293       Buick Enclave           Fender        29/413118       D704607    Nov-12
22926322       Buick Enclave         Fascia Rear     29/413167       D708994    Nov-12
23295858       Buick Enclave         Fascia Rear     29/413167       D708994    Nov—12
23350829       Buick Enclave         Fascia Rear     29/413167       D708994    Nov-12
95243619       Buick Encore            Mirror        29/448193       D691078    Jan—13
95243652       Buick Encore            Mirror        29/448193       D691078    Jan-13
95243785       Buick Encore            Mirror        29/448193       D691078    Jan-13
95243795       Buick Encore            Mirror        29/448193       D691078    Jan-13
95243805       Buick Encore            Mirror        29/448193       D691078    Jan—13
95243815       Buick Encore            Mirror        29/448193       D691078    Jan-13
95330568       Buick Encore            Mirror        29/448193       D691078    Jan-13
95330570       Buick Encore            Mirror        29/448193       D691078    Jan-13
95373938       Buick Encore            Mirror        29/448193       D691078    Jan-13
95373948       Buick Encore            Mirror        29/448193       D691078    Jan-13
95373957       Buick Encore            Mirror        29/448193       D691078    Jan-13
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 11 of 46 PageID #:50

 EXHIBIT A (LKO Licensed)

                                                       Desi n        Desi n        .
ain’t;            Vehicle         Part Description   Patent giling   Patesrlii   igfggfeEr
                                                          #          Grant

95373966       Buick Encore            Mirror        29/448193       D691078      Jan-13
95373975       Buick Encore            Mirror        29/448193       D691078      Jan-13
95373984       Buick Encore            Mirror        29/448193       D691078      Jan—13
95373994       Buick Encore            Mirror        29/448193       D691078      Jan—13
95374004       Buick Encore            Mirror        29/448193       D691078      Jan—13
95374028       Buick Encore            Mirror        29/448193       D691078      Jan—13
95374036       Buick Encore            Mirror        29/448193       D691078      Jan—13
95374046       Buick Encore            Mirror        29/448193       D691078      Jan-13
95374056       Buick Encore            Mirror        29/448193       D691078      Jan—13
95374086       Buick Encore            Mirror        29/448193       D691078      Jan-13
95374096       Buick Encore            Mirror        29/448193       D691078      Jan-13
95375221       Buick Encore            Mirror        29/448193       D691078      Jan-13
95375223       Buick Encore            Mirror        29/448193       D691078      Jan-13
42435943       Buick Encore          Tail Lamp       29/446033       D691304      Jan-13
42435944       Buick Encore          Tail Lamp       29/446033       D691304      Jan-13
95089716       Buick Encore          Tail Lamp       29/446033       0691304      Jan-13
95089717       Buick Encore          Tail Lamp       29/446033       D691304      Jan-13
42435931       Buick Encore          Headlamp        29/446034       D691305      Jan-13
42435932       Buick Encore          Headlamp        29/446034       D691305      Jan-13
95146962       Buick Encore          Headlamp        29/446034       D691305      Jan-13
95146963       Buick Encore          Headlamp        29/446034       D691305      Jan-13
95365622       Buick Encore          Fascia Rear     29/446069       D697458      Jan-13
95365624       Buick Encore          Fascia Rear     29/446069       0697458      Jan-13
95365630       Buick Encore          Fascia Rear     29/446069       D697458      Jan-13
42341565       Buick Encore             Hood         29/446202       D699643      Jan-13
94536914       Buick Encore            Hood          29/446202       D699643      Jan-13
42440904       Buick Encore           Lift gate      29/446204       D706191      Jan—13
95261593       Buick Encore           Lift gate      29/446204       D706191      Jan-13
95390036       Buick Encore           Lift gate      29/446204       D706191      Jan-13
95420302       Buick Encore           Lift gate      29/446204       D706191      Jan—13
95422599       Buick Encore           Lift gate      29/446204       D706191      Jan-13
95031570       Buick Encore            Fender        29/448189       D708559      Jan-13
95031571       Buick Encore            Fender        29/448189       D708559      Jan-13
42390013       Buick Encore            Grille        29/448192       D720262      Jan—13
95391794       Buick Encore            Grille        29/448192       D720262      Jan-13
23286076       Buick Envision          Grille        29/510121       D746730      Apr-15
23234007     Cadillac Escalade         Hood          29/500886       D743309      May-14
22783083     Cadillac Escalade       Headlamp        29/500895       D749249      May-14
22783084     Cadillac Escalade       Headlamp        29/500895       D749249      May—14
23217064     Cadillac Escalade       Headlamp        29/500895       D749249      May—14




                                         -10-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 12 of 46 PageID #:51

 EXHIBIT A (LKO Licensed)

                                                         Desi n        Desi n        .
$22,232:          Vehicle           Part Description   Patenglgiling   Patesrlitt   53:37?
                                                                        Grant

23235746      Cadillac Escalade        Headlamp        29/500896       D749249      May—14
23235750      Cadillac Escalade        Headlamp        29/500895       D749249      May—14
23235751      Cadillac Escalade        Headlamp        29/500895       D749249      May—14
23304388      Cadillac Escalade        Headlamp        29/500897       D749249      May—14
23304389      Cadillac Escalade        Headlamp        29/500896       D749249      May—14
23304390      Cadillac Escalade        Headlamp        29/500895       D749249      May-14
23304391      Cadillac Escalade        Headlamp        29/500896       D749249      May—14
22803020      Cadillac Escalade        Tail Lamp       29/500984       D749250      May—14
22803021      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
22803022      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
22803023      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
23273197      Cadillac Escalade        Tail Lamp       29/500984       D749250      May—14
23453788      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
23453789      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
23488548      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
23488549      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
84038639      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
84038640      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
84211920      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
84211921      Cadillac Escalade        Tail Lamp       29/500984       D749250      May-14
22756427      Cadillac Escalade          Fender        29/500882       D750001      May-14
22756428      Cadillac Escalade          Fender        29/500882       D750001      May-14
23272198      Cadillac Escalade          Fender        29/500882       D750001      May-14
23272199      Cadillac Escalade          Fender        29/500882       D750001      May-14
23253969      Cadillac Escalade        Fascia Rear     29/500880       D753033      May-14
23326086      Cadillac Escalade        Fascia Rear     29/500880       D753033      May-14
23320629      Cadillac Escalade        Fascia FRT      29/500996       D753034      May-14
23431234      Cadillac Escalade        Fascia FRT      29/500996       D753034      May-14
84091458      Cadillac Escalade        Fascia FRT      29/500996       D753034      May—14
84110983      Cadillac Escalade        Fascia FRT      29/500996       D753034      May-14
22870432    Cadillac Escalade ESV       Lift gate      29/500891       D743314      May-14
23345545    Cadillac Escalade ESV       Lift gate      29/500891       D743314      May-14
23253971    Cadillac Escalade ESV      Fascia Rear     29/500880       D753033      May—14
23326084    Cadillac Escalade ESV      Fascia Rear     29/500880       D753033      May-14
22990032      Chevrolet Impala         Fascia FRT      29/413264       D684099      Apr-13
22990034      Chevrolet Impala         Fascia FRT      29/413264       D684099      Apr—13
22990036      Chevrolet Impala         Fascia FRT      29/413264       D684099      Apr—13
23203565      Chevrolet impala          Decklid        29/413270       D684514      Apr-13
23132533      Chevrolet Impala           Hood          29/413247       D686121      Apr-13
23252407      Chevrolet impala           Hood          29/413248       D686121      Apr-13



                                           -11-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 13 of 46 PageID #:52

 EXHIBIT A (LKO Licensed)

                                                       Desi n       Desi n        .
S353:            Vehicle          Part Description   Patenygiling    Zartaeit"   igfggfzr



23366485     Chevrolet Impala          Hood          29/413247      D686121       Apr—13
23151660     Chevrolet Impala         Fender         29/413254      D686125       Apr—13
23151661     Chevrolet Impala         Fender         29/413254      D686125       Apr-13
23405237     Chevrolet Impala        Tail Lamp       29/413281      D686359       Apr-13
23405238     Chevrolet Impala        Tail Lamp       29/413281      D686359       Apr-13
84043112     Chevrolet Impala        Tail Lamp       29/413281      D686359       Apr-13
84043113     Chevrolet Impala        Tail Lamp       29/413281      D686359       Apr-13
23210362     Chevrolet Impala        Headlamp        29/413256      D686774       Apr-13
23210363     Chevrolet   Impala      Headlamp        29/413256      D686774       Apr-13
23210364     Chevrolet   Impala      Headlamp        29/413256      D686774       Apr-13
23210365     Chevrolet   Impala      Headlamp        29/413256      D686774       Apr-13
23405239     Chevrolet   Impala      Headlamp        29/413256      D686774       Apr—13
23405240     Chevrolet   Impala      Headlamp        29/413256      D686774       Apr-13
23405241     Chevrolet Impala        Headlamp        29/413256      D686774       Apr-13
22936933     Chevrolet Impala          Mirror        29/440428      D691934       Apr—13
22936934     Chevrolet Impala          Mirror        29/440428      D691934       Apr-13
22936935     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936936     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936937     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936938     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936939     Chevrolet Impala          Mirror        29/440428      D691934       Apr—13
22936940     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936941     Chevrolet   Impala        Mirror        29/440428      D691934       Apr—13
22936942     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936943     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936944     Chevrolet   Impala        Mirror        29/440428      D691934       Apr-13
22936945     Chevrolet   Impala        Mirror        29/440428      D691934       Apr—13
22936946     Chevrolet Impala          Mirror        29/440428      D691934       Apr—13
22997385     Chevrolet Impala       Mirror-cover     29/440428      D691934       Apr-13
22997386     Chevrolet Impala       Mirror-cover     29/440428      D691934       Apr—13
22997387     Chevrolet Impala       Mirror—cover     29/440428      D691934       Apr-13
22997388     Chevrolet Impala       Mirror—cover     29/440428      D691934       Apr-13
22934641     Chevrolet Impala       Fascia Rear      29/413266      D733018       Apr-13
23119743     Chevrolet Impala        Fascia Rear     29/413266      D733018       Apr—13
22857576      Buick LaCrosse           Mirror        29/484380      D725014       Aug—13
22857577      Buick LaCrosse           Mirror        29/484380      D725014       Aug-13
22857614      Buick LaCrosse           Mirror        29/484380      D725014       Aug-13
22857615      Buick LaCrosse           Mirror        29/484380      D725014       Aug-13
22901582      Buick LaCrosse           Mirror        29/484380      D725014       Aug-13
22901583      Buick LaCrosse           Mirror        29/484380      D725014       Aug—13




                                         -12-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 14 of 46 PageID #:53

 EXHIBIT A (LKO Licensed)

                                                       Desi n        Desi n     .
$317,354:        Vehicle          Part Description   Patengigiling   21:2:     55:37:,



22937930      Buick LaCrosse        Mirror-cover     29/484380       D725014   Aug— 13
22937932      Buick LaCrosse        Mirror—cover     29/484380       D725014   Aug-13
90766426      Buick   LaCrosse         Grille        29/484378       D726601    Aug-13
90766427      Buick   LaCrosse         Grille        29/484378       D726601    Aug—13
90904905      Buick   LaCrosse       Fascia FRT      29/484371       D731369    Aug—13
90904906      Buick   LaCrosse       Fascia FRT      29/484371       D731369    Aug-13
09065623      Buick   LaCrosse       Fascia Rear     29/484377       D734222    Aug-13
09065629      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug—13
09065630      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug-13
09065631      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug—13
09065632      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug—13
09065633      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug-13
26202520      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug-13
26202521      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug-13
26202557      Buick LaCrosse         Fascia Rear     29/484377       D734222    Aug—13
26672545      Buick   LaCrosse       Headlamp        29/484369       D735919    Aug-13
26672546      Buick   LaCrosse       Headlamp        29/484369       D735919    Aug-13
26672547      Buick   LaCrosse       Headlamp        29/484369       D735919    Aug-13
26672548      Buick   LaCrosse       Headlamp        29/484369       D735919    Aug-13
09011017      Buick   LaCrosse       Tail Lamp       29/484370       D736971    Aug-13
09011018      Buick   LaCrosse       Tail Lamp       29/484370       D736971    Aug-13
09056534      Buick   LaCrosse         Hood          29/484368       D737743    Aug-13
09056872      Buick   LaCrosse        Decklid        29/484381       D746206    Aug-13
20979673      Large   P-up (K2)       Mirror         29/451146       D690637    Apr-13
20979675      Large   P-up (K2)        Mirror        29/451146       D690637    Apr—13
20979682      Large P-up (K2)          Mirror        29/451146       D690637    Apr—13
20979683      Large P—up (K2)          Mirror        29/451146       D690637    Apr—13
20979694      Large P-up (K2)          Mirror        29/451146       D690637    Apr-13
22820380      Large P-up (K2)          Mirror        29/451146       D690637    Apr—13
22820383      Large P-up (K2)          Mirror        29/451146       D690637    Apr-13
22820386      Large P-up (K2)          Mirror        29/451146       D690637    Apr—13
22889517      Large P-up (K2)       Mirror-cover     29/451 146      D690637    Apr—13
22889518      Large P-up (K2)       Mirror—cover     29/451146       D690637    Apr-13
22889519      Large P-up (K2)       Mirror-cover     29/451146       D690637    Apr-13
22889520      Large P-up (K2)       Mirror-cover     29/451146       D690637    Apr—13
22978418      Large P-up (K2)          Mirror        29/451146       D690637    Apr-13
23499738      Large P—up (K2)          Mirror        29/451146       D690637    Apr—13
23499739      Large P-up (K2)          Mirror        29/451 146      D690637    Apr—13
23499742      Large P-up (K2)          Mirror        29/451146       D690637    Apr—13
23499743      Large P-up (K2)          Mirror        29/451146       D690637    Apr—13



                                         -13-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 15 of 46 PageID #:54

 EXHIBIT A (LKQ Licensed)

                                                        Desi n       Desi n     .
armpit;          Vehicle           Part Description   Patenygiling   2:132:    5522??


23104260      Large P—up (K2)         End Gate        29/451139      D710283    Apr—13
23190796      Large P-up (K2)         End Gate        29/451139      D710283    Apr—13
23205798      Large P-up (K2)         End Gate        29/451139      D710283    Apr-13
23418939      Large P-up (K2)         End Gate        29/451139      D710283    Apr—13
23418940      Large P—up (K2)         End Gate        29/451139      D710283    Apr—13
22976568      Large SUV (K2)         Mirror-cover     29/466971      D716206    Oct-13
22976569      Large SUV (K2)         Mirror—cover     29/466971      D716206    Oct-13
23331704      Large SUV (K2)            Mirror        29/466971      D716206    Oct-13
23331705      Large SUV (K2)            Mirror        29/466971      D716206    Oct-13
23331706      Large SUV (K2)            Mirror        29/466971      D716206    Oct-13
23331707      Large SUV (K2)            Mirror        29/466971      D716206    Oct-13
23331708      Large SUV (K2)            Mirror        29/466971      D716206    Oct-13
23463305      Large   SUV (K2)          Mirror        29/466971      D716206    Oct—13
23463306      Large   SUV (K2)          Mirror        29/466971      D716206    Oct-13
23463310      Large   SUV (K2)          Mirror        29/466971      D716206    Oct-13
23463311      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct-13
23463315      Large   SUV   (K2)     Mirror—cover     29/466971      D716206    Oct-13
23463316      Large   SUV   (K2)     Mirror-cover     29/466971      D716206    Oct-13
23464349      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct-13
23464423      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct-13
23464424      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct-13
23464425      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct-13
23464426      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct-13
23464427      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct—13
23464428      Large   SUV   (K2)        Mirror        29/466971      D716206    Oct-13
23464429      Large SUV (K2)            Mirror        29/466971      D716206    Oct-13
23464430      Large SUV (K2)            Mirror        29/466971      D716206    Oct—13
23464431      Large SUV (K2)            Mirror        29/466971      D716206    Oct-13
22756787      Large SUV (K2)           Lift gate      29/466978      D721024    Oct-13
22870433      Large SUV (K2)           Lift gate      29/466978      D721024    Oct—13
23345544      Large SUV (K2)           Lift gate      29/466978      D721024    Oct—13
23345546      Large SUV (K2)           Lift gate      29/466978      D721024    Oct-13
23345547      Large SUV (K2)           Lift gate      29/466978      D721024    Oct-13
84167943      Large SUV (K2)           Lift gate      29/466978      D721024    Oct-13
23490802    Large SUV CHEV (K2)         Grille        29/466635      D716706    Oct-13
22756424    Large SUV CHEV (K2)         Fender        29/466640      D716709    Oct—13
23272194    Large SUV CHEV (K2)         Fender        29/466640      D716709    Oct-13
23272195    Large SUV CHEV (K2)         Fender        29/466640      D716709    Oct-13
22756628    Large SUV CHEV (K2)         Hood          29/466620      D718683    Oct—13
23142962    Large SUV CHEV (K2)       Fascia Rear     29/475307      D729707    Oct—13




                                          -14-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 16 of 46 PageID #:55

 EXHIBIT A (LKO Licensed)

                                                              Desi n        Desi n     .
Symltg              Vehicle             Part Description   Paten;fg=iling    211:2:   52:23:e


23142968    Large SUV CHEV (K2)           Fascia Rear      29/475307        D729707        Oct-13
23184406    Large SUV CHEV (K2)           Fascia Rear      29/475307        D729707        Oct-13
23256092    Large SUV CHEV (K2)           Fascia Rear      29/475307        D729707        Oct-13
23256094    Large SUV CHEV (K2)           Fascia Rear      29/475307        D729707        Oct-13
23324501    Large SUV CHEV (K2)           Fascia Rear      29/475308        D729707        Oct-13
23324503    Large SUV CHEV (K2)           Fascia Rear      29/475307        D729707        Oct-13
22788777    Large SUV CHEV (K2)            Headlamp        29/473113        D747819        Oct—13
22788778    Large SUV CHEV (K2)            Headlamp        29/473113        D747819        Oct-13
23244326    Large SUV CHEV (K2)            Headlamp        29/473113        D747819        Oct-13
23244327    Large SUV CHEV (K2)            Headlamp        29/473113        D747819        Oct-13
23333149    Large SUV CHEV (K2)            Headlamp        29/473113        D747819        Oct-13
23333150    Large SUV CHEV (K2)            Headlamp        29/473113        D747819        Oct-13
23420781    Large SUV CHEV (K2)            Headlamp        29/4731 13       D747819        Oct-13
23420782    Large SUV CHEV (K2)            Headlamp        29/4731 13       D747819        Oct-13
23420783    Large SUV CHEV (K2)            Headlamp        29/4731 13       D747819        Oct-13
23420784    Large SUV CHEV (K2)            Headlamp        29/4731 13       D747819        Oct-13
23490005    Large SUV CHEV (K2)            Headlamp        29/4731 13       D747819        Oct-13
23490006    Large SUV CHEV (K2)            Headlamp        29/473 1 13      D747819        Oct-13
84125338    Large SUV CHEV (K2)            Headlamp        29/4731 13       D747819        Oct-13
84125339    Large SUV CHEV (K2)            Headlamp        29/4731 13       D747819        Oct-13
22788775    Large SUV CHEV (K2)            Tail Lamp       29/473980        D749246        Oct-13
22788776    Large   SUV   CHEV   (K2)      Tail   Lamp     29/473980        D749246        Oct-13
23407430    Large   SUV   CHEV   (K2)      Tail   Lamp     29/473980        D749246        Oct-13
23407431    Large   SUV   CHEV   (K2)      Tail   Lamp     29/473980        D749246        Oct-13
23407432    Large   SUV   CHEV   (K2)      Tail   Lamp     29/473980        D749246        Oct-13
23407433    Large SUV CHEV (K2)            Tail Lamp       29/473980        D749246        Oct—13
23476137    Large SUV CH EV (K2)           Tail Lamp       29/473980        D749246        Oct-13
23476138    Large SUV CH EV (K2)           Tail Lamp       29/473980        D749246        Oct-13
22936421    Large SUV GMC (K2)               Grille        29/466964        D718673        Oct-13
23320621    Large SUV GMC (K2)             Fascia FRT      29/466960        D718679        Oct-13
22756626    Large SUV GMC (K2)               Hood          29/466958        D718684        Oct-13
22756425    Large SUV GMC (K2)              Fender         29/466983        D718688        Oct-13
22756426    Large SUV GMC (K2)              Fender         29/466983        D718688        Oct-13
23272196    Large SUV GMC (K2)              Fender         29/466983        D718688        Oct-13
23272197    Large SUV GMC (K2)              Fender         29/466983        D718688        Oct-13
23256078    Large SUV GMC (K2)             Fascia rear     29/476579        D723435        Oct—13
23256084    Large SUV GMC (K2)             Fascia rear     29/476579        D723435        Oct-13
23256086    Large SUV GMC (K2)             Fascia rear     29/476579        D723435        Oct-13
23324499    Large SUV GMC (K2)             Fascia rear     29/476579        D723435        Oct-13
23386115    Large SUV GMC (K2)             Fascia rear     29/476579        D723435        Oct-13




                                                  -15-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 17 of 46 PageID #:56

 EXHIBIT A (LKO Licensed)

                                                          Desi n       Desi n     .
$3,535              Vehicle          Part Description   Patenygiling    Zateii   igfggifzr
                                                                         rant

23386116    Large SUV GMC (K2)          Fascia rear     29/476579      D723435        Oct-13
23288538    Large SUV GMC (K2)          Headlamp        29/476577      D731098        Oct-13
23288539    Large   SUV GMC   (K2)      Headlamp        29/476577      D731098        Oct-13
23288540    Large   SUV GMC   (K2)      Headlamp        29/476577      D731098        Oct-13
23288541    Large   SUV GMC   (K2)      Headlamp        29/476577      D731098        Oct—13
23342007    Large   SUV GMC   (K2)      Headlamp        29/476578      D731098        Oct-13
23342009    Large   SUV GMC   (K2)      Headlamp        29/476577      D731098        Oct—13
23342010    Large SUV GMC (K2)          Headlamp        29/476578      D731098        Oct-13
23387145    Large SUV GMC (K2)          Headlamp        29/476579      D731098        Oct—13
23387147    Large SUV GMC (K2)          Headlamp        29/476577      D731098        Oct—13
23387148    Large SUV GMC (K2)          Headlamp        29/476577      D731098        Oct-13
23445461    Large SUV GMC (K2)          HeadLamp        29/476577      D731098        Oct—13
23445462    Large SUV GMC (K2)          Headlamp        29/476577      D731098        Oct-13
23242566    Large SUV GMC (K2)          Tail Lamp       29/476578      D731099        Oct-13
23242567    Large SUV GMC (K2)          Tail Lamp       29/476578      D731099        Oct-13
23380459    Large SUV GMC (K2)          Tail Lamp       29/476578      D731099        Oct-13
23380460    Large SUV GMC (K2)          Tail Lamp       29/476578      D731099        Oct-13
22883320     Chevrolet Malibu           Fascia FRT      29/397012      D668189    Feb-12
23485035     Chevrolet Malibu             Hood          29/397018      D669403    Feb-12
22899770     Chevrolet Malibu             Fender        29/397015      D669405    Feb-12
22899771     Chevrolet Malibu             Fender        29/397015      D669405    Feb-12
22738067     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb-12
22738068     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb-12
22986199     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb-12
23285542     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb-12
23294936     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb—12
23294937     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb-12
23294938     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb-12
23294939     Chevrolet Malibu           Headlamp        29/397234      D670840    Feb—12
22907311     Chevrolet Malibu           Tail Lamp       29/397442      D670841    Feb-12
22907312     Chevrolet Malibu           Tail Lamp       29/397442      D670841    Feb-12
22928365     Chevrolet Malibu           Tail Lamp       29/397442      D670841    Feb-12
22928366     Chevrolet Malibu           Tail Lamp       29/397442      D670841    Feb—12
23294316     Chevrolet Malibu           Tail Lamp       29/397441      D670841    Feb-12
23294317     Chevrolet Malibu           Tail Lamp       29/397442      D670841    Feb—12
23294318     Chevrolet Malibu           Tail Lamp       29/397439      D670841    Feb—12
23294319     Chevrolet Malibu           Tail Lamp       29/397440      D670841    Feb—12
22827123     Chevrolet Malibu           Fascia Rear     29/397725      D673088    Feb-12
22827124     Chevrolet Malibu           Fascia Rear     29/397725      D673088    Feb-12
22827125     Chevrolet Malibu           Fascia Rear     29/397725      D673088    Feb-12




                                            -l6-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 18 of 46 PageID #:57

 EXHIBIT A gLKQ Licensed!

                                                       Desi n       Desi n     .
$5,n             Vehicle          Part Description   Patenifiling    2:132:   2:227?


22827126     Chevrolet Malibu       Fascia Rear      29/397725      D673088    Feb—12
23146558     Chevrolet Malibu        Fascia Rear     29/397725      D673088    Feb—12
20768835     Chevrolet Malibu        Grille Upr      29/397007      D679225    Feb-12
20768837     Chevrolet Malibu        Grille mid      29/397007      D679225    Feb—12
22847848     Chevrolet Malibu        Grille mid      29/397007      D679225    Feb—12
22847849     Chevrolet Malibu        Grille Upr      29/397007      D679225    Feb—12
22944884     Chevrolet Malibu         Decklid        29/415045      D715712    Feb-12
23146557     Chevrolet Malibu        Fascia FRT      29/461834      D716200    Sep-13
22995188     Chevrolet Malibu        Grille Lwr      29/468687      D720263    Sep-13
22995179     Chevrolet Malibu          Grille        29/472917      D721019    Sep-13
13443621       Buick Regal             Grille        29/495697      D730786    Sep-13
13443622       Buick Regal             Grille        29/495697      D730786    Sep-13
13472734       Buick Regal             Grille        29/495697      D730786    Sep-13
13472736       Buick Regal             Grille        29/495697      D730786        Sep-13
13473840       Buick Regal             Grille        29/495697      D730786        Sep-13
13473849        Buick   Regal          Grille        29/495697      D730786        Sep-13
23164415        Buick   Regal          Grille        29/495697      D730786        Sep-13
23168940        Buick   Regal         Grille         29/495697      D730786        Sep-13
13484177        Buick   Regal        Grille Lwr      29/495203      D742796        Sep-13
23153006        Buick Regal          Grille Lwr      29/495203      D742796        Sep-13
23221622        Buick Regal           Decklid        29/495210      D743864        Sep-13
23425099        Buick Regal           Decklid        29/495210      D743864        Sep-13
13399053        Buick Regal          Fascia FRT      29/495192      D744914        Sep-13
22938366        Buick Regal          Fascia FRT      29/495192      D744914        Sap-13
22938367        Buick Regal          Fascia Rear     29/495192      D745445        Sep-13
22938368        Buick Regal          Fascia Rear     29/495192      D745445        Sep-13
22938370        Buick Regal          Fascia Rear     29/495192      D745445        Sep-13
13426667        Buick Regal        Headlamp—HID      29/495179      D746496        Sep-13
13426668        Buick Regal        Headlamp—HID      29/495179      D746496        Sep-13
23160548        Buick Regal          Tail Lamp       29/496619      D752253        Sep-13
23160549        Buick Regal          Tail Lamp       29/496619      D752253        Sep—13
23160550        Buick Regal          Tail Lamp       29/496619      D752253        Sep-13
23160551        Buick Regal          Tail Lamp       29/496619      D752253        Sep-13
39024206        Buick Regal          Tail Lamp       29/496619      D752253        Sep-13
39024207        Buick Regal          Tail Lamp       29/496619      D752253        Sep-13
39024208        Buick Regal          Tail Lamp       29/496619      D752253        Sep—13
39024209        Buick Regal          Tail Lamp       29/496619      D752253        Sep-13
23291865        GMC Sierra             Fender        29/451019      D693748        Apr—13
23303550        GMC Sierra             Fender        29/451019      D693748        Apr—13
84026482        GMC Sierra             Fender        29/451019      D693748        Apr-13




                                         -17-
      Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 19 of 46 PageID #:58

 EXHIBIT A (LKO Licensed)

                                                        Desi n        Desi n     .
$31,133,;          Vehicle         Part Description   Patent giling   Pateai    525:2?f?
                                                           #          Grant

84028403         GMC   Sierra          Fender         29/451019       D693748    Apr—13
23130715         GMC   Sierra         Headlamp        29/451018       D694443    Apr—13
23130716         GMC   Sierra         Headlamp        29/451018       D694443    Apr—13
23130717         GMC   Sierra         Headlamp        29/451018       D694443    Apr—13
23130718         GMC   Sierra         Headlamp        29/451018       D694443    Apr-13
23268190         GMC Sierra           Headlamp        29/451018       D694443    Apr-13
23268191         GMC Sierra           Headlamp        29/451018       D694443    Apr-13
23268192         GMC Sierra           Headlamp        29/451018       D694443    Apr-13
23268193         GMC Sierra           Headlamp        29/451018       D694443    Apr-13
23424737         GMC Sierra           Tail Lamp       29/468697       D703847    Apr-13
23424738         GMC Sierra           Tail Lamp       29/468697       D703847    Apr-13
23373809        GMC Sierra              Hood          29/449411       D706185    Apr-13
22757216        GMC Sierra             Grille         29/450989       D708555    Apr—13
23254463        GMC Sierra             Grille         29/450989       D708555    Apr—13
22902307        GMC Sierra            Bar-front       29/451003       D711295    Apr-13
22902310        GMC Sierra              Bar—front     29/451003       D711295    Apr-13
23108143        Sil/Sierra LD       Bar— RR bumper    29/475120       D739798    Apr-13
23135143     Chevrolet Silverado        Hood          29/451159       D710269    Apr-13
23203557     Chevrolet Silverado        Hood          29/451159       D710269    Apr-13
23271756     Chevrolet Silverado       Hood           29/451159       D710269    Apr-13
22944857     Chevrolet Silverado      Bar-front       29/451141       D711296    Apr-13
22944858     Chevrolet Silverado      Bar—front       29/451141       D711296    Apr-13
22944859     Chevrolet Silverado      Bar—front       29/451141       D711296    Apr-13
23173677     Chevrolet Silverado      Bar-front       29/451141       D711296    Apr—13
23153975     Chevrolet Silverado       Fender         29/451152       D711798    Apr-13
23291866     Chevrolet Silverado       Fender         29/451152       D711798    Apr—13
23303551     Chevrolet Silverado       Fender         29/451152       D711798    Apr-13
84026481     Chevrolet Silverado       Fender         29/451152       D711798    Apr-13
84028402     Chevrolet Silverado       Fender         29/451152       D711798    Apr—13
23173539     Chevrolet Silverado        Grille        29/451164       D712316    Apr-13
23259620     Chevrolet Silverado        Grille        29/451164       D712316    Apr-13
23259624     Chevrolet Silverado        Grille        29/451164       D712316    Apr-13
23259625     Chevrolet Silverado        Grille        29/451164       D712316    Apr-13
23473701     Chevrolet Silverado        Grille        29/451164       D712316    Apr—13
23431875     Chevrolet Silverado      Tail Lamp       29/475309       D735911    Apr-13
23431876     Chevrolet Silverado      Tail Lamp       29/475309       D735911    Apr-13
23172784     Chevrolet Silverado      Headlamp        29/475118       D745712    Apr-13
23172785     Chevrolet Silverado      Headlamp        29/475118       D745712    Apr-13
23223257     Chevrolet Silverado      Headlamp        29/475118       D745712    Apr-13
23317711     Chevrolet Silverado      Headlamp        29/475118       D745712    Apr-13



                                          —18-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 20 of 46 PageID #:59

 EXHIBIT A (LKO Licensed)

                                                            Desi n       Desi n     .
$5,n                Vehicle            Part Description   Patenygiling   211:1:    Zigzag,



23317712     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr-13
23380550     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr-13
23380551     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr-13
23380552     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr-13
23380553     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr-13
23380554     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr-13
23380555     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr-13
84042257     Chevrolet Silverado          Headlamp        29/475118      D745712    Apr—13
84053374    Chevrolet Silverado           Headlamp        29/475118      D745712    Apr-13
84053375    Chevrolet Silverado           Headlamp        29/475118      D745712    Apr-13
84042258    Chevrolet Silverado           Headlamp        29/475119      D745713    Apr-13
23191150    Small P-up (Col/Can)         Mirror-cover     29/503989      D724510    Sep-14
23191151    Small P-up (Col/Can)         Mirror-cover     29/503989      D724510    Sep-14
23191152    Small P-up (Col/Can)         Mirror-cover     29/503989      D724510    Sep-14
23191153    Small P-up (Col/Can)         Mirror-cover     29/503989      D724510    Sep-14
23252457    Small P-up (Col/Can)            Mirror        29/503989      D724510    Sep-14
23252458    Small P-up (Col/Can)            Mirror        29/503989      D724510    Sap-14
23252712    Small P-up (Col/Can)            Mirror        29/503989      D724510    Sep-14
23304540    Small P—up (Col/Can)            Mirror        29/503989      D724510    Sap-14
23305539    Small P-up (Col/Can)            Mirror        29/503989      D724510    Sep-14
23408200    Small P-up (Col/Can)            Mirror        29/503989      D724510    Sep-14
23408202    Small   P—up   (Col/Can)        Mirror        29/503989      D724510    Sep-14
23408220    Small   P—up   (Col/Can)        Mirror        29/503989      D724510    Sep-14
23408237    Small   P—up   (Col/Can)        Mirror        29/503989      D724510    Sep-14
84161191    Small   P—up   (Col/Can)        Mirror        29/503989      D724510    Sap—14
22900979    Small P-up (Col/Can)       Bar- RR bumper     29/506080      D749997    Sep—14
22900981    Small P-up (Col/Can)       Bar- RR bumper     29/506080      D749997    Sep—14
23283670    Small P-up (Col/Can)       Gate PUBX END      29/506076      D758271    Sep-14
23283671    Small P-up (Col/Can)       Gate PUBX END      29/506076      D758271    Sep—14
52021548    Small P-up (Col/Can)       Gate PUBX END      29/506076      D758271    Sep-14
52021549    Small P-up (Col/Can)       Gate PUBX END      29/506076      D758271    Sep-14
20983796     Chevrolet Traverse          Fascia FRT       29/407508      D679226   Nov-12
23328140     Chevrolet Traverse           Fascia FRT      29/407508      D679226   Nov-12
22756957     Chevrolet Traverse             Hood          29/407500      D679227   Nov—12
23328041     Chevrolet Traverse          Fascia Rear      29/407514      D679636   Nov-12
23328095     Chevrolet Traverse          Fascia Rear      29/407514      D679636   Nov—12
22813258     Chevrolet Traverse            Lift gate      29/407552      D680931   Nov-12
23235886     Chevrolet Traverse           Headlamp        29/407503      D683869   Nov—12
23235887     Chevrolet Traverse           Headlamp        29/407503      D683869   Nov—12
23402604     Chevrolet Traverse           Headlamp        29/407503      D683869   Nov-12




                                              -19-
          Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 21 of 46 PageID #:60

     EXHIBIT A (LKQ Licensed)

                                                                                       Desi n              Desi n           .
   Symlfg                     Vehicle                   Part Description             Patenygiling          21:22:          55:22???



  23458558             Chevrolet Traverse                   Headlamp                 29/407503           D683869             Nov-12
  23458559             Chevrolet Traverse                   Headlamp                 29/407503           D683869             Nov-12
  20956906             Chevrolet Traverse                    Tail Lamp               29/407556           D683870             Nov—12
  20956907             Chevrolet Traverse                    Tail Lamp               29/407556           D683870             Nov—12
  23301756             Chevrolet Traverse                    Tail Lamp               29/407556           D683870             Nov—12
  23301757             Chevrolet Traverse                    Tail Lamp               29/407556           D683870             Nov—12
  20874080                 Cadillac XTS                      Tail Lamp               29/382017           D644773             May-12
  20874081                 Cadillac XTS                      Tail Lamp               29/382017           D644773             May—12
  23238005                 Cadillac XTS                     Tail Lamp                29/382017           D644773             May—12
  23238006                 Cadillac XTS                     Tail Lamp                29/382017           D644773             May—12
  19303148                 Cadillac XTS                     Fascia FRT               29/382009           D647010             May-12
  22859817                 Cadillac XTS                     Fascia FRT               29/382009           D647010             May-12
  22914022                 Cadillac XTS                     Fascia FRT               29/382009            D647010            May-12
  22914024                 Cadillac XTS                     Fascia FRT               29/382009            D647010            May-12
  23178100                 Cadillac XTS                     Headlamp                 29/382014            D655837            May-12
  23178101                 Cadillac XTS                     Headlamp                 29/382014            D655837            May-12
  23251947                 Cadillac XTS                     Headlamp                 29/382014            D655837             Jul-14
  23251948                 Cadillac XTS                     Headlamp                 29/382014            D655837             Jul-14
  23253775                 Cadillac XTS                     Headlamp                 29/382014            D655837            May-12
  23253776                 Cadillac XTS                     Headlamp                 29/382014            D655837            May-12
  23310991                 Cadillac XTS                     Headlamp                 29/382014            D655837            May-12
  23310993                 Cadillac XTS                     Headlamp                 29/382014            D655837            Jul-14
  23310994                 Cadillac XTS                     Headlamp                 29/382015            D655837            Jul—14
  23310995                 Cadillac XTS                     Headlamp                 29/382015            D655837            May-12
  23310996                 Cadillac XTS                     Headlamp                 29/382016            D655837            May-12
  23397808                 Cadillac XTS                     Headlamp                 29/382016            D655837            Jul-14
  23397809                 Cadillac XTS                     Headlamp                 29/382014            D655837            Jul-14
  23467789                 Cadillac XTS                     Headlamp                 29/382014            D655837             Jul-14
  23467790                 Cadillac XTS                     Headlamp                 29/382014            D655837             Jul-14
  19303147                 Cadillac XTS                     Fascia Rear              29/382028            D663658            May—12
  22914032                 Cadillac XTS                     Fascia Rear              29/382028            D663658            May—12
  20932104                 Cadillac XTS                        Hood                  29/382090            D666540            May-12
  23149537                 Cadillac XTS                       Fender                 29/406268            D679231            May-12
  23149538                 Cadillac XTS                       Fender                 29/406268            D679231            May—12
  20919295                 Cadillac XTS                       Decklid                29/382058            D679643            May-12
  20901630                 Cadillac XTS                      Grille Lwr              29/382005            D686116            May-12
  20901631                 Cadillac XTS                      Grille Lwr              29/382005            D686116            May-12
*All patent ﬁlings conform to at least one of the following criteria: patented part, assembly that contains patented sub-component, sub-
component(s) of patented assembly, and/or assembly that contains sub-component(s) of patented assembly.




                                                                 -20-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 22 of 46 PageID #:61

EXHIBIT B (No License)

                                                          Desi n
    gluing;          Vehicle          Part Description    [atria       8:11;;



   19351948        Buick Regal           Headlamp         0715978       2013
   19351949        Buick Regal           Headlamp         0715978       2013
   22756313        Buick Regal           Tail Lamp        0715979       14—17
   22756314        Buick Regal           Tail Lamp        0715979       14—17
   23441978        Cadillac CT6          Fascia FRT       0772767       16-18
   23441979        Cadillac CT6          Fascia FRT       0772767       16-17
   84156163        Cadillac CT6          Fascia FRT       0772767       16—18
   84227255        Cadillac CT6          Fascia FRT       D772767       16—18
   84227265        Cadillac CT6          Fascia FRT       0772767       16-18
   23278177       Buick Envision           Mirror         0761172       16—17
   23278178       Buick Envision           Mirror         0761172       16-17
   23278179       Buick Envision           Mirror         0761172       16-16
   23278180       Buick Envision           Mirror         0761172       16-17
   84144744       Buick Envision           Mirror         0761172       16—20
   84144745       Buick Envision           Mirror         0761172       16-20
   84144752       Buick Envision           Mirror         0761172       16-20
   84144753       Buick Envision           Mirror         0761172       16-20
   23392595       Buick Envision           Hood           0762149       16-20
   23374116      Chevrolet Malibu          Fender         0764362       16-17
   23374117      Chevrolet Malibu          Fender         0764362       16-17
   84029562      Chevrolet Malibu          Fender         0764362       16-17
   84029563      Chevrolet Malibu         Fender          0764362       16-17
   84166456      Chevrolet Malibu         Fender          0764362       16—19
   84166457      Chevrolet Malibu         Fender          0764362       16-19
   23281334       Buick Envision         Headlamp         0765284       16-16
   23281335       Buick Envision         Headlamp         0765284       16-16
   23350625       Buick Envision         Tail Lamp        0765893       16-17
   23350628       Buick Envision         Tail Lamp        0765893       16-17
   23350631       Buick Envision         Tail Lamp        0765893       16-17
   23350632       Buick Envision         Tail Lamp        0765893       16—17
   84086139       Buick Envision         Tail Lamp        0765893       16-18
   84086140       Buick Envision         Tail Lamp        0765893       16-18
   84246414       Buick Envision         Tail Lamp        0765893       16-18
   84246416       Buick Envision          Tail Lamp       0765893       16-18
   23287378     Chevrolet Equinox        Fascia Rear      0766146       16-17
   23288972     Chevrolet Equinox        Fascia Rear      0766146       16-17
   23497669      Buick Envision            Fender         0766149       16—20
   23497670      Buick Envision            Fender         0766149       16—20
   23477042     Chevrolet Equinox      Fascia Rear Lwr    0766789       16—18
   23477050     Chevrolet Equinox      Fascia Rear Lwr    0766789       16—18



                                      -21-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 23 of 46 PageID #:62

EXHIBIT B (No Licensel

                                                          Desi n
    $31,535          Vehicle          Part Description    Zateiﬁ       SIZE/é;
                                                           rant

   23331292       Buick Envision          Lift gate       0766795       16-18
   23234129        Cadillac CT6           Fender          0767458       16-19
   23234131        Cadillac CT6           Fender          0767458       16-19
   84183376        Cadillac CT6           Fender          0767458       16—19
   84183377        Cadillac CT6           Fender          0767458       16-19
   23366034        Cadillac CT6           Decklid         0767459       16—18
   23366035        Cadillac CT6           Decklid         0767459       16-16
   84043534        Cadillac CT6           Decklid         0767459       16-18
   84043535        Cadillac CT6           Decklid         0767459       16-18
   84054735      Chevrolet Cruze          Fender          0767460       16-17
   84054736      Chevrolet Cruze          Fender          0767460       16-17
   84123269      Chevrolet Cruze          Fender          0767460       16—18
   84123270      Chevrolet Cruze          Fender          0767460       16-18
   84259707      Chevrolet Cruze          Fender          0767460       16-19
   84259708      Chevrolet Cruze          Fender          0767460       16-19
   84030923      Chevrolet Cruze          Decklid         0767461       16-17
   84032355      Chevrolet Cruze          Decklid         0767461       16-17
   84080949      Chevrolet Cruze          Decklid         0767461       16-17
   84080950      Chevrolet Cruze          Decklid         0767461       16-17
   84209473      Chevrolet Cruze          Decklid         0767461       16-19
   84209474      Chevrolet Cruze          Decklid         0767461       16-19
   23306527      Chevrolet Volt           Lift gate       0769782       16-16
   23402417      Chevrolet Volt           Lift gate       0769782       16-18
   84045985      Chevrolet Volt           Lift gate       0769782       16-19
   23399181     Chevrolet Equinox        Tail Lamp        0770068       16—17
   23399182     Chevrolet Equinox        Tail Lamp        0770068       16—17
   23465207     Chevrolet Equinox        Tail Lamp        0770068       16-17
   23465208     Chevrolet Equinox       Tail Lamp         0770068       16-17
   23441799       Cadillac CTS         Grille w/crest     0771528       15-16
   23441800        Cadillac CTS        Grille w/crest     0771528       15-16
   23441801        Cadillac CTS        Grille w/crest     0771528       15-19
   23441802        Cadillac CTS        Grille w/crest     0771528       15-19
   23441813        Cadillac CTS         Grille—Bezel      0771528       15—16
   84124872        Cadillac CTS         Grille-Bezel      0771528       15-19
   84124873        Cadillac CTS         Grille-Bezel      0771528       15—19
   23329113      Cadillac Escalade         Grille         0771529       15—16
   23329114      Cadillac Escalade         Grille         0771529       15-16
   23399558      Cadillac Escalade         Grille         0771529       15—19
   23405569      Cadillac Escalade         Grille         0771529       15—19
   23405570      Cadillac Escalade         Grille         0771529       15-19




                                      -22-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 24 of 46 PageID #:63

EXHIBIT B (No License)

                                                             Desi n
    Still/1:27,;         Vehicle          Part Description   Pateii    Siti/licye
                                                             Grant

   23325709         Chevrolet   Equinox      Fascia FRT      D771532    16-17
   23325710         Chevrolet   Equinox      Fascia FRT      D771532    16-17
   23413530         Chevrolet   Equinox      Fascia FRT      D771532    16—17
   23413531         Chevrolet   Equinox      Fascia FRT      D771532    16—17
   23370460         Chevrolet Equinox     fascia front-LWR   0771533    16-17
   23370461         Chevrolet Equinox     fascia front—LWR   D771533    16-17
   23369764          Chevrolet Volt          Fascia FRT      D772766    16-19
   23369765          Chevrolet Volt          Fascia FRT      D772766    16-19
   23342702         Chevrolet Equinox        Headlamp        D773084    16-17
   23342703         Chevrolet Equinox        Headlamp        D773084    16-17
   84009751         Chevrolet Equinox        Headlamp        D773084    16-17
   84009752         Chevrolet Equinox        Headlamp        D773084    16—17
   23323248         Chevrolet Malibu         Tail Lamp       D773086    16-17
   23323249         Chevrolet Malibu         Tail   Lamp     D773086    16-17
   23323254         Chevrolet Malibu         Tail   Lamp     D773086    16-17
   23323255         Chevrolet Malibu         Tail   Lamp     D773086    16-17
   84059908         Chevrolet Malibu         Tail   Lamp     D773086    16-18
   84059909         Chevrolet   Malibu       Tail   Lamp     D773086    16-18
   84132376         Chevrolet   Malibu       Tail   Lamp     D773086    16-18
   84132377         Chevrolet   Malibu       Tail   Lamp     D773086    16-19
   84132382         Chevrolet   Malibu       Tail   Lamp     D773086    16-18
   84132383         Chevrolet   Malibu       Tail   Lamp     D773086    16-18
   84516374         Chevrolet   Malibu       Tail   Lamp     D773086    16-19
   84516375         Chevrolet   Malibu       Tail   Lamp     D773086    16-19
   23508086         Chevrolet   Malibu       Tail   Lamp     D774226    16-17
   23508087         Chevrolet   Malibu       Tail   Lamp     D774226    16—17
   23508091         Chevrolet   Malibu       Tail   Lamp     D774226    16—17
   23508092         Chevrolet Malibu         Tail Lamp       D774226    16—17
   84130996         Chevrolet Malibu         Tail Lamp       D774226    16—19
   84130997         Chevrolet Malibu         Tail Lamp       D774226    16—19
   84131003         Chevrolet Malibu         Tail Lamp       D774226    16—18
   84131004         Chevrolet Malibu         Tail Lamp       D774226    16-18
   23320623        Large SUV CHEV (K2)       Fascia FRT      D775007    15—16
   23320625        Large SUV CHEV (K2)       Fascia FRT      D775007    15-16
   23320627        Large SUV CHEV (K2)       Fascia FRT      D775007    15-16
   23494792        Large SUV CHEV (K2)       Fascia FRT      D775007    15-16
   84408066        Large SUV CHEV (K2)       Fascia FRT      D775007    15-20
   84408068        Large SUV CHEV (K2)       Fascia FRT      D775007    15-19
   84408070        Large SUV CHEV (K2)       Fascia FRT      D775007    15-19
   23353608           Buick Envision         Fascia FRT      0775010    16-18



                                          -23_
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 25 of 46 PageID #:64

EXHIBIT B (No License)

                                                          Desi n
    Sill/[mtg        Vehicle           Part Description    Patesrli:   SFelrl/li;
                                                           Grant

   23370464     Chevrolet    Equinox      Grille mid      D775554       16-17
   23370469     Chevrolet    Equinox      Grille mid      D775554       16—17
   23509376     Chevrolet Equinox         Grille mid      0775554       16—17
   23382107     Chevrolet Equinox          Grille Upr     0776020       16—17
   23383218     Chevrolet Equinox          Grille Upr     0776020       16-17
   23477049     Chevrolet Equinox       Fascia Rear Lwr   0776021       16-17
   23477052     Chevrolet Equinox       Fascia Rear Lwr   D776021       16-17
   23352768     Chevrolet Malibu          Fascia   Rear   0776581       16-18
   23352770      Chevrolet Malibu         Fascia   Rear   0776581       16-17
   84276884      Chevrolet Malibu         Fascia   Rear   D776581       16-18
   84276885      Chevrolet Malibu         Fascia Rear     0776581       16-18
   84276886      Chevrolet Malibu         Fascia Rear     0776581       16-18
   84016027       Chevrolet Volt          Headlamp        0776841       16—17
   84016028       Chevrolet Volt          Headlamp        0776841       1617
   84106557       Chevrolet Volt          Headlamp        0776841       16-19
   84106558       Chevrolet Volt          Headlamp        0776841       16-19
   84127385       Chevrolet Volt          Headlamp        0776841       16-19
   84127386       Chevrolet Volt          Headlamp        0776841       16-19
   84398989       Chevrolet Volt          Headlamp        0776841       16-19
   84398990       Chevrolet Volt          Headlamp        0776841       16-19
   23350425      Chevrolet Malibu         Headlamp        0776843       16-17
   23350426      Chevrolet   Malibu       Headlamp        0776843       16-17
   84088430      Chevrolet   Malibu       Headlamp        D776843       16-18
   84088431      Chevrolet   Malibu       Headlamp        0776843       16-18
   84131409      Chevrolet   Malibu       Headlamp        0776843       1618
   84217584      Chevrolet   Malibu       Headlamp        0776843       1618
   84217585      Chevrolet Malibu         Headlamp        0776843       16-18
   84324410      Chevrolet Malibu         Headlamp        0776843       16-18
   84324411      Chevrolet Malibu         Headlamp        0776843       16-18
   23418924        Cadillac CT6           Tail Lamp       0776846       16-16
   23418925        Cadillac CT6           Tail Lamp       0776846       16-16
   23418926        Cadillac CT6           Tail Lamp       0776846       16-16
   23418927        Cadillac CT6           Tail Lamp       D776846       16-16
   84059867        Cadillac CT6           Tail Lamp       0776846       16-16
   84059868        Cadillac CT6           Tail Lamp       0776846       16-16
   84059869        Cadillac CT6           Tail   Lamp     0776846       16-16
   84059870        Cadillac CT6           Tail   Lamp     0776846       16-16
   84115337        Cadillac CT6           Tail   Lamp     D776846       16-18
   84115338        Cadillac CT6           Tail Lamp       0776846       16-18
   23413608       Chevrolet Volt          Tail Lamp       0777359       16—17



                                       -24-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 26 of 46 PageID #:65

EXHIBIT B (No License)

                                                          Desi n
    $3,n             Vehicle          Part Description    gatesryii    82:72;
                                                            rant

   23413609       Chevrolet Volt         Tail Lamp        D777359       16—17
   84102086       Chevrolet Volt         Tail   Lamp      D777359       16—19
   84102087       Chevrolet Volt         Tail   Lamp      D777359       16-19
   84398991       Chevrolet Volt         Tail   Lamp      D777359       16-19
   84398992       Chevrolet Volt         Tail   Lamp      D777359       16-19
   84471796       Chevrolet Volt         Tail   Lamp      D777359       16-19
   84471797       Chevrolet Volt         Tail   Lamp      D777359       16—19
   84033353      Chevrolet Cruze         Headlamp         D777360       16-16
   84033354      Chevrolet Cruze         Headlamp         D777360       16-16
   84106696      Chevrolet Cruze         Headlamp         D777360       16-17
   84106697      Chevrolet Cruze         Headlamp         D777360       16—17
   84156517      Chevrolet Cruze         Headlamp         D777360       16-18
   84156518      Chevrolet Cruze         Headlamp         D777360       16-18
   84346645      Chevrolet Cruze         Headlamp         D777360       16-18
   84346646      Chevrolet Cruze         Headlamp         D777360       16-18
   84075815      Chevrolet Cruze         Tail Lamp        D777361       16-17
   84075816      Chevrolet Cruze         Tail Lamp        D777361       16-17
   84078119      Chevrolet Cruze         Tail Lamp        D777361       16-17
   84078120      Chevrolet Cruze         Tail Lamp        D777361       16-17
   23134824      Chevrolet Malibu          Hood           D777620       16-19
   23505040        Cadillac CT6            Hood           D777621       16-16
   84056013       Cadillac CT6             Hood           D777621       16-18
   84140091       Cadillac CT6             Hood           D777621       16-18
   84401394       Cadillac CT6             Hood           D777621       16-18
   23377126      Chevrolet Cruze           Hood           D777622       16—16
   42666881      Chevrolet Cruze           Hood           D777622       16—19
   84022535      Chevrolet Cruze           Hood           D777622       16—19
   84119374      Chevrolet Cruze           Hood           D777622       16-19
   84069483      Chevrolet Cruze          Spoiler         D777628       16-17
   84139847      Chevrolet Cruze          Spoiler         D777628       16-19
   84016103       Cadillac CT6           Headlamp         D777955       16—18
   84016104       Cadillac CT6           Headlamp         D777955       16—18
   84016105        Cadillac CT6          Headlamp         D777955       16—18
   84016106        Cadillac CT6          Headlamp         D777955       16—18
   84242719        Cadillac CT6          Headlamp         D777955       16-18
   84242720        Cadillac CT6          Headlamp         D777955       16-18
   84242721        Cadillac CT6          Headlamp         D777955       16-18
   84242722        Cadillac CT6          Headlamp         D777955       16-18
   23369766       Chevrolet Volt         Fascia Rear      D778212       16-17
   23383543       Chevrolet Volt           Hood           D778215       16—17



                                      -25-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 27 of 46 PageID #:66

EXHIBIT B (No License)

                                                           Desi n
    Symfg            Vehicle          Part Description     Pateii      32:62;
                                                           Grant

   84092169       Chevrolet Volt           Hood           D778215       16—19
   23221296     Chevrolet Camaro          Fender          D780081       16—18
   23221297     Chevrolet Camaro          Fender          D780081       16-18
   84273976     Chevrolet Camaro          Fender          D780081       16-19
   84273977     Chevrolet Camaro          Fender          D780081       16-19
   22905952       Buick Envision         Grille Lwr       D780644       16-18
   23174365       Buick Envision        Fascia Rear       D780077       16-17
   23353592       Buick Envision        Fascia Rear       D780077       16-17
   23353593       Buick Envision        Fascia Rear       D780077       16-18
   23210314       Chevrolet Volt          Fender          D781192       16-19
   23323971       Chevrolet Volt          Fender          D781192       16-19
   23420844       Chevrolet Volt          Fender          D781192       16-19
   84030922       Chevrolet Volt          Fender          D781192       16-19
   84030923       Chevrolet Volt          Fender          D781192       16—19
   23344155     Chevrolet Camaro           mirror         D782379       16-17
   23344172     Chevrolet Camaro           mirror         D782379       16-17
   84145924     Chevrolet Camaro           mirror         D782379       16-17
   84296189     Chevrolet Camaro           mirror         D782379       16-19
   84296190     Chevrolet Camaro           mirror         D782379       16-19
   84296191     Chevrolet Camaro           mirror         D782379       16-19
   84296192     Chevrolet Camaro           mirror         D782379       16-19
   84296193     Chevrolet Camaro           mirror         D782379       16-19
   84296194     Chevrolet Camaro           mirror         D782379       16-19
   84296200     Chevrolet Camaro           mirror         D782379       16-19
   20982391        GMC Acadia            Grille Lwr       D782943       13-17
   22995184      Chevrolet Malibu        Grille Upr       D782944       14-16
   84062466        Cadillac XT5          Lift gate        D783482       17—18
   84062467        Cadillac XT5          Lift gate        D783482       17—17
   84094040        Cadillac XT5           Lift gate       D783482       17—17
   84094041        Cadillac XT5           Lift gate       D783482       17-18
   84154141        Cadillac XT5          Lift gate        D783482       17—19
   23349912        Cadillac CT6          Grille Lwr       D784213       16-17
   84017128        Cadillac CT6          Grille Lwr       D784213       16-17
   84110465        Cadillac CT6          Grille Lwr       D784213       16-18
   23394619        Cadillac XT5            mirror         D784226       17-19
   84116721        Cadillac XT5            mirror         D784226       17-19
   84116885        Cadillac XTS            mirror         D784226       17-19
   84210430        Cadillac XT5            mirror         D784226       17-19
   84210432        Cadillac XT5            mirror         D784226       17—19
   84210434        Cadillac XT5            mirror         D784226       17-19



                                      -26-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 28 of 46 PageID #:67

EXHIBIT B (No License)

                                                          Desi n
    $3,551;          Vehicle          Part Description     Pategii     Six/6;;
                                                           Grant

   84210436        Cadillac   XT5          mirror         D784226       17—19
   84210439        Cadillac   XT5          mirror         D784226       17-19
   84210445        Cadillac XT5            mirror         D784226       17-19
   84210447        Cadillac XT5            mirror         D784226       17-19
   84210449        Cadillac XT5            mirror         D784226       17—19
   84210451        Cadillac XT5            mirror         D784226       17—19
   84441696        Cadillac XT4            mirror         D784226       19-19
   84441697        Cadillac XT4            mirror         D784226       19-19
   84441698        Cadillac XT4            mirror         D784226       19-19
   84441699        Cadillac XT4            mirror         D784226       19—19
   84554125        Cadillac XT4            mirror         D784226       19—19
   84554126        Cadillac XT4            mirror         D784226       19—19
   23385175        Cadillac XT5          Headlamp         D784579       17-17
   23385176        Cadillac XT5          Headlamp         D784579       17—17
   23386128        Cadillac XT5          Headlamp         D784579       17-17
   23386129        Cadillac XT5          Headlamp         D784579       17-17
   23386130        Cadillac XT5          Headlamp         D784579       17-17
   23386131        Cadillac   XT5        Headlamp         D784579       17-17
   23386132        Cadillac   XT5        Headlamp         D784579       17-17
   23386133        Cadillac   XT5        Headlamp         D784579       17-17
   84167543        Cadillac   XT5        Headlamp         D784579       17-18
   84167544        Cadillac XT5          Headlamp         D784579       17-18
   84167547        Cadillac XT5          Headlamp         D784579       17-17
   84167548        Cadillac XT5          Headlamp         D784579       17-17
   84167549       Cadillac XT5           Headlamp         D784579       17-18
   84167550       Cadillac XT5           Headlamp         D784579       17-18
   84309959       Cadillac XT5           Headlamp         D784579       17—19
   84309960       Cadillac XT5           Headlamp         D784579       17-19
   23395384     Chevrolet Camaro          spoiler         D784877       16-19
   84027623     Chevrolet Camaro          spoiler         D784877       16-19
   84123024     Chevrolet Camaro          spoiler         D784877       16-18
   84132632     Chevrolet Camaro          spoiler         D784877       16-19
   84410378     Chevrolet Camaro          spoiler         D784877       16—19
   84144326        Cadillac XT5         Fascia Rear       D784886       17—19
   84144327        Cadillac XT5         Fascia Rear       D784886       17—19
   84144328        Cadillac XT5         Fascia Rear       D784886       17-19
   84144329        Cadillac XT5         Fascia Rear       D784886       17—19
   23188308        Cadillac XT5           Fender          D785521       17—19
   23188309        Cadillac XT5           Fender          D785521       17-19
   84132973        Cadillac XT5           Fender          D785521       17—18



                                      -27-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 29 of 46 PageID #:68

EXHIBIT B (No License)

                                                          Desi n
    S355:            Vehicle         Part Description     igatesr’ri   Sine;
                                                             rant

   84132974        Cadillac XT5           Fender          0785521       17-18
   20983791     Chevrolet Traverse       Grille Lwr       0786145       13-17
   20988622     Chevrolet Traverse       Grille Lwr       0786145       13-17
   23352753      Chevrolet Malibu       Fascia FRT        0786149       16-17
   23352754      Chevrolet Malibu       Fascia FRT        0786149       16—17
   23352755      Chevrolet Malibu       Fascia FRT        0786149       16—17
   23393566      Chevrolet Malibu       Fascia FRT        0786149       16-17
   84042375      Chevrolet Malibu       Fascia FRT        0786149       16-18
   84042378      Chevrolet Malibu       Fascia FRT        0786149       16—18
   84107965        Cadillac XT5          Grille Lwr       0786743       17-19
   84107966        Cadillac XT5          Grille Lwr       0786743       17—19
   23351134     Chevrolet Camaro           Hood           0786750       16-17
   84149361     Chevrolet Camaro           Hood           0786750       16-18
   23505807     Chevrolet Camaro         Grille lwr       0787988       16-17
   23505809     Chevrolet Camaro         Grille lwr       0787988       16-17
   23505810     Chevrolet Camaro         Grille lwr       0787988       16-18
   23505811     Chevrolet Camaro         Grille lwr       0787988       16-18
   23505812     Chevrolet Camaro         Grille lwr       0787988       16-18
   84058371     Chevrolet Camaro         Grille lwr       0787988       16-18
   84102025     Chevrolet Camaro         Grille lwr       0787988       16-18
   84102026     Chevrolet Camaro         Grille lwr       0787988       16-18
   19354100      Chevrolet Cruze        Fascia Rear       0787989       16-19
   19354103      Chevrolet Cruze        Fascia Rear       0787989       16-18
   19354103      Chevrolet Cruze        Fascia Rear       0787989       16-19
   42646244      Chevrolet Cruze        Fascia Rear       0787989       16-19
   84051785      Chevrolet Cruze        Fascia Rear       0787989       16—17
   84051786      Chevrolet Cruze        Fascia Rear       0787989       16—17
   84051797      Chevrolet Cruze        Fascia FRT        0787990       16-17
   84190085      Chevrolet Cruze         Fascia FRT       0787990       16-18
   84288772      Chevrolet Cruze         Fascia FRT       0787990       16-18
   23351135     Chevrolet Camaro           Hood           0787992       16—18
   84149362     Chevrolet Camaro           Hood           0787992       16—18
   23362147        GMC Terrain             Hood           0787993       16-17
   23393273        GMC Terrain             Hood           0787993       16-17
   23150390     Chevrolet Camaro          decklid         0788001       16—18
   23222821     Chevrolet Camaro          decklid         0788001       16-17
   84043530     Chevrolet Camaro          decklid         0788001       16—17
   84182144     Chevrolet Camaro          decklid         0788001       16—19
   84200621     Chevrolet Camaro          decklid         0788001       16-18
   84282675     Chevrolet Camaro          decklid         0788001       16-18




                                      —28-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 30 of 46 PageID #:69

EXHIBIT B (No License)

                                                          Desi n
    glitz-‘5;        Vehicle          Part Description    Pategllii    Sigh;
                                                          Grant

   84348222     Chevrolet Camaro          decklid         D788001       16—18
   23407030        Cadillac   XT5          Hood           D789260       17—19
   84057090        Cadillac   XT5        Tail Lamp        D789575       17-19
   84057091        Cadillac   XT5        Tail Lamp        D789575       17-19
   84244999        Cadillac   XT5        Tail Lamp        0789575       17-19
   84245000        Cadillac XT5          Tail Lamp        D789575       17—19
   84309759        Cadillac XT5          Tail Lamp        D789575       17—19
   84309760        Cadillac XT5          Tail Lamp        0789575       17-19
   23404807     Chevrolet Camaro         Fascia Rear      D789849       16-18
   23404808     Chevrolet Camaro         Fascia Rear      D789849       16-17
   23404809     Chevrolet Camaro         Fascia Rear      D789849       16-18
   23404810     Chevrolet Camaro         Fascia Rear      0789849       16-18
   84144493     Chevrolet Camaro         Fascia Rear      D789849       17-18
   84306917     Chevrolet Camaro         Fascia Rear      D789849       17-19
   84107964       Cadillac XT5              Grille        0792290       17-18
   84038114       GMC Terrain         fascia front-LWR    0792293       16-17
   84038125       GMC Terrain         fascia front-LWR    0792293       16-17
   23287379       GMC Terrain            Fascia Rear      0792294       16-17
   23287381       GMC Terrain            Fascia Rear      0792294       16-17
   23325708        G MC Terrain          Fascia FRT       0792295       16-17
   23404958        G MC Terrain          Fascia FRT       D792295       16-17
   23404959        G MC Terrain          Fascia FRT       D792295       16-17
   84016315        GMC Terrain           Fascia FRT       D792295       16-17
   84016316        GMC Terrain           Fascia FRT       0792295       16—17
   84157368        GMC Terrain           Fascia FRT       0792295       16-17
   84157423        GMC Terrain           Fascia FRT       0792295       16-17
   84243274        GMC Terrain           Fascia FRT       0792295       16—17
   84243275        GMC Terrain           Fascia FRT       0792295       16—17
   84029801     Chevrolet Silverado       Bar—front       0792815       16-18
   84029812     Chevrolet Silverado       Bar-front       D792815       16-18
   84029813     Chevrolet Silverado       Bar-front       0792815       16-18
   84029793     Chevrolet Silverado       Bar—front       D792816       16-18
   84029799     Chevrolet Silverado       Bar-front       0792816       16-18
   84029814     Chevrolet Silverado       Bar-front       0792816       16-18
   84046161     Chevrolet Silverado        Grille         0793290       16-18
   23350261     Chevrolet Camaro         Fascia FRT       0793292       16-17
   84016730     Chevrolet Camaro         Fascia FRT       0793292       16—18
   84058367     Chevrolet Camaro         Fascia FRT       0793292       16-17
   84058370     Chevrolet Camaro         Fascia FRT       0793292       16-17
   84140586     Chevrolet Camaro         Fascia FRT       0793292       16-17




                                      -29-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 31 of 46 PageID #:70

EXHIBIT B (No License)

                                                          Desi n
    $31,153;         Vehicle          Part Description    Pan-31$      33:};
                                                           Grant

   84209672     Chevrolet Camaro         Fascia FRT       0793292       16-18
   84209673     Chevrolet Camaro         Fascia FRT       D793292       16-18
   84341840     Chevrolet Camaro         Fascia FRT       0793292       16—18
   84058366     Chevrolet Camaro         Fascia FRT       0793293       16—17
   84140582     Chevrolet Camaro         Fascia FRT       0793293       16-17
   84209675     Chevrolet Camaro         Fascia FRT       0793293       16-18
   84341870     Chevrolet Camaro         Fascia FRT       0793293       16-18
   23404791     Chevrolet Camaro       Fascia Rear Lwr    0793294       16-18
   23287380        GMC Terrain         Fascia Rear Lwr    0793295       16-17
   23477991        GMC Terrain         Fascia Rear Lwr    0793295       16-17
   23478006        GMC Terrain         Fascia Rear Lwr    0793295       16-17
   84145752        Cadillac XT5          Fascia FRT       D793296       17-19
   84145753        Cadillac XT5          Fascia FRT       0793296       17-17
   84145754        Cadillac XT5          Fascia FRT       0793296       17-18
   84204160        Cadillac XT5          Fascia FRT       0793296       17-18
   84204162        Cadillac XT5          Fascia FRT       0793296       17-19
   84204163        Cadillac XT5          Fascia FRT       0793296       17-19
   84033182        Cadillac XT5       fascia front-LWR    0793297       17-19
   84144332        Cadillac XT5        Fascia rear lwr    0793299       17-18
   84207384        Cadillac XT5        Fascia rear lwr    0793299       17-18
   84144333        Cadillac XT5        Fascia rear lwr    0793300       17-18
   84207385        Cadillac XT5        Fascia rear lwr    0793300       17-18
   84029773     Chevrolet Silverado   fascia front-LWR    0793301       16-19
   84029800     Chevrolet Silverado   fascia front—LWR    D793301       16-19
   84029815     Chevrolet Silverado   fascia front—LWR    0793302       16-19
   26210735       Buick Lacrosse           Mirror         0793311       17-18
   26210736       Buick Lacrosse           Mirror         0793311       17—18
   26210737       Buick Lacrosse           Mirror         0793311       17—18
   26210738       Buick Lacrosse           Mirror         0793311       17—18
   26210739       Buick Lacrosse           Mirror         0793311       17-18
   26210740       Buick Lacrosse           Mirror         0793311       17-18
   26680882       Buick Lacrosse        Mirror-cover      0793311       17-18
   26680883       Buick Lacrosse        Mirror-cover      0793311       17-18
   84078119      Chevrolet Cruze         Tail Lamp        0793590       16-17
   84078120      Chevrolet Cruze         Tail Lamp        0793590       16-17
   84075815      Chevrolet Cruze         Tail Lamp        0793591       16—17
   84075816      Chevrolet Cruze         Tail Lamp        0793591       16-17
   23420797     Chevrolet Silverado        Grille         0793917       16-17
   84056776     Chevrolet Silverado        Grille         0793917       16-18
   23342828     Chevrolet Silverado        Grille         0793918       16-17




                                      -30-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 32 of 46 PageID #:71

EXHIBIT B (No License)

                                                          Desi n
    $24n             Vehicle          Part Description    Pategn;      Sigh;
                                                          Grant

   23342829     Chevrolet Silverado        Grille         D793918       16-17
   23342830     Chevrolet Silverado        Grille         D793918       16-17
   23342831     Chevrolet Silverado        Grille         D793918       16—17
   23420798     Chevrolet Silverado        Grille         D793918       16-17
   84046153     Chevrolet Silverado        Grille         D793918       16-17
   84046154     Chevrolet Silverado        Grille         D793918       16-17
   84046155     Chevrolet Silverado        Grille         D793918       16—17
   84046156     Chevrolet Silverado        Grille         D793918       16-17
   84056778     Chevrolet Silverado        Grille         D793918       16-17
   84103228     Chevrolet Silverado        Grille         D793918       16-19
   84127371     Chevrolet Silverado        Grille         D793918       16-19
   84374378     Chevrolet Silverado        Grille         D793918       16-19
   84374385     Chevrolet Silverado        Grille         D793918       16-19
   84078853     Chevrolet   Camaro       headlamp         D794229       16-17
   84129200     Chevrolet   Camaro       headlamp         D794229       16-18
   84129201     Chevrolet   Camaro       headlamp         D794229       16-18
   84129202     Chevrolet   Camaro       headlamp         D794229       16-18
   84129203     Chevrolet   Camaro       headlamp         D794229       16-18
   84152930     Chevrolet   Camaro       headlamp         D794229       16-18
   84152930     Chevrolet   Camaro       headlamp         D794229       16-18
   84152931     Chevrolet   Camaro       headlamp         D794229       16-18
   84244105     Chevrolet Camaro         headlamp         D794229       16-18
   84364823     Chevrolet Camaro         headlamp         D794229       16-18
   84364824     Chevrolet Camaro         headlamp         D794229       16—18
   19353412     Chevrolet Silverado      Headlamp         D794230       16-17
   19353419     Chevrolet Silverado      Headlamp         D794230       16-17
   23379088     Chevrolet Silverado      Headlamp         D794230       16-17
   23379091     Chevrolet Silverado      Headlamp         D794230       16-17
   84017968     Chevrolet Silverado      Headlamp         D794230       16-17
   84030274     Chevrolet Silverado      Headlamp         D794230       16-17
   84030275     Chevrolet Silverado      Headlamp         D794230       16-17
   84030276     Chevrolet Silverado      Headlamp         D794230       16—18
   84030277     Chevrolet Silverado      Headlamp         D794230       16—17
   84064044     Chevrolet Silverado      Headlamp         D794230       16-17
   84064045     Chevrolet Silverado      Headlamp         D794230       16-17
   84064061     Chevrolet Silverado      Headlamp         D794230       16—17
   84064062     Chevrolet Silverado      Headlamp         D794230       16-17
   84104387     Chevrolet Silverado      Headlamp         D794230       16-17
   84104388     Chevrolet Silverado      Headlamp         D794230       16—17
   84148831     Chevrolet Silverado      Headlamp         D794230       16-17



                                      -3]-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 33 of 46 PageID #:72

EXHIBIT B (No License!

                                                           Desi n
    Strife:          Vehicle            Part Description   Pateii      82:11:;
                                                           Grant

   84157258     Chevrolet   Silverado      Headlamp        0794230      16-18
   84157259     Chevrolet   Silverado      Headlamp        0794230      16—18
   84157365     Chevrolet   Silverado      Headlamp        0794230      16-17
   84157366     Chevrolet   Silverado      Headlamp        D794230      16—17
   84181562     Chevrolet   Silverado      Headlamp        0794230      16-18
   84181563     Chevrolet Silverado        Headlamp        0794230      16—18
   84181564     Chevrolet Silverado        Headlamp        0794230      16-18
   84181565     Chevrolet Silverado        Headlamp        0794230      16-18
   84292720     Chevrolet Silverado        Headlamp        0794230      16-19
   84292725     Chevrolet Silverado        Headlamp        0794230      16-19
   84356946     Chevrolet Silverado        Headlamp        0794230      16-19
   84356947     Chevrolet Silverado        Headlamp        0794230      16-19
   84356949     Chevrolet Silverado        Headlamp        0794230      16-19
   84357694     Chevrolet Silverado        Headlamp        0794230      16—19
   84357697     Chevrolet Silverado        Headlamp        0794230      16—19
   84388632     Chevrolet Silverado        Headlamp        0794230      16-19
   23411912      Chevrolet Malibu          Grille Upr      0795757      16-18
   23411913      Chevrolet Malibu          Grille Upr      0795757      16-16
   23414472      Chevrolet Malibu          Grille Upr      0795757      16-18
   84061034      Chevrolet Malibu          Grille Upr      0795757      16-18
   84061035      Chevrolet Malibu          Grille Upr      0795757      16-17
   84061035      Chevrolet Malibu          Grille Upr      0795757      16-18
   84075611      Chevrolet Malibu          Grille Upr      0795757      16-18
   84075613      Chevrolet Malibu          Grille Upr      0795757      16-18
   23349900        Cadillac CT6              Grille        0795758      16—18
   23349901        Cadillac CT6              Grille        0795758      16—17
   84124488        Cadillac CT6               Grille       0795758      16-18
   23422712      Chevrolet Cruze          Grille—upper     0795759      16—16
   84063326      Chevrolet Cruze          Grille—upper     0795759      16—18
   84063327      Chevrolet Cruze          Grille-upper     0795759      16-17
   84095938      Chevrolet Cruze          Grille—upper     0795759      16—17
   84118150      Chevrolet Cruze          Grille—upper     0795759      16—17
   84118152      Chevrolet Cruze          Grille-upper     0795759      16-17
   84189613      Chevrolet   Cruze        Grille—upper     0795759      16-18
   84189617      Chevrolet   Cruze        Grille—upper     0795759      16-18
   84189624      Chevrolet   Cruze        Grille—upper     0795759      16—18
   23504324      Chevrolet   Cruze           Grille        0795760      16-16
   23504350      Chevrolet Cruze             Grille        0795760      16-18
   84063315      Chevrolet Cruze             Grille        0795760      16-18
   84118156      Chevrolet Cruze             Grille        0795760      16-17



                                        -32-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 34 of 46 PageID #:73

EXHIBIT B (No License)

                                                          Desi n
    Symfg            Vehicle          Part Description    229:);       3:3};



   84189628      Chevrolet Cruze           Grille         0795760       16-18
   23505822     Chevrolet Camaro           Grille         D795762       16-17
   84140573     Chevrolet Camaro           Grille         D795762       16-18
   84140575     Chevrolet Camaro           Grille         D795762       16-18
   23389439     Chevrolet Silverado        Grille         D795763       16-17
   23420799     Chevrolet Silverado        Grille         D795763       16-17
   84056784     Chevrolet Silverado        Grille         D795763       16-19
   23464058        GMC Terrain             Lamp           D796088       16-17
   23464059        GMC Terrain             Lamp           D796088       16-17
   84042389        GMC Terrain             Lamp           D796088       16-17
   84042390        GMC Terrain             Lamp           D796088       16-17
   84016910        GMC Sierra            Headlamp         D796093       16—17
   84016911        GMC Sierra            Headlamp         D796093       16-17
   84046790        GMC Sierra            Headlamp         D796093       16-19
   84046791         GMC   Sierra         Headlamp         D796093       16—19
   84228369         GMC   Sierra         Headlamp         D796093       16-19
   84228370         GMC   Sierra         Headlamp         D796093       16-19
   84568272         GMC  Sierra          Headlamp         D796093       16-19
   84568273        GMC Sierra            Headlamp         D796093       16-19
   23414471      Chevrolet Malibu        Grille mid       D796390       16-18
   23440743      Chevrolet Malibu        Grille mid       D796390       16-17
   84159846      Chevrolet Malibu        Grille mid       D796390       16-18
   13396540      Chevrolet Cruze        Mirror-cover      D797537       16-17
   13396541      Chevrolet Cruze        Mirror-cover      D797537       16-17
   19353644      Chevrolet Cruze        Mirror-cover      D797537       16-19
   19353645      Chevrolet Cruze        Mirror—cover      D797537       16-19
   23505821     Chevrolet Camaro            Grille        D797614       1617
   84140577     Chevrolet Camaro            Grille        D797614       16-18
   84172501     Chevrolet Camaro           Grille         D797614       17—17
   23404787     Chevrolet Camaro       Fascia Rear Lwr    D797616       16—19
   84305431     Chevrolet Camaro       Fascia Rear Lwr    D797616       16—19
   84278262        GMC Terrain             Fender         0797624       18-20
   84278263        GMC Terrain             Fender         D797624       18-20
   84172707     Chevrolet Equinox          Fender         D797625       18-19
   84172708     Chevrolet Equinox         Fender          D797625       18—19
   23410576     Chevrolet Malibu          Decklid         D797631       16-18
   84075221     Chevrolet Malibu          Decklid         D797631       16-19
   84133624        GMC Acadia             Liftgate        D797632       17-17
   84236527        GMC Acadia             Liftgate        D797632       17-19
   23416448      Chevrolet Camaro        Tail Lamp        D797967       16-16



                                      -33-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 35 of 46 PageID #:74

EXHIBIT B (No License)

                                                          Desi n
    $317,236,:       Vehicle          Part Description    great"       82:31:;
                                                            rant

   23416449      Chevrolet Camaro        Tail Lamp        0797967       16—16
   23416450      Chevrolet Camaro        Tail Lamp        0797967       16—16
   23416451      Chevrolet Camaro        Tail Lamp        0797967       16-16
   23506752         GMC Sierra           Headlamp         0797970       16-17
   23506753         GMC Sierra           Headlamp         0797970       16—17
   84046788         GMC Sierra           Headlamp         0797970       16—17
   84046789         GMC Sierra           Headlamp         D797970       16—17
   84303185         GMC Sierra           Headlamp         0797970       16-18
   84303186         GMC Sierra           Headlamp         0797970       16-18
   84515727         GMC   Sierra         Headlamp         D797970       16-18
   84515728         GMC   Sierra         Headlamp         D797970       16—18
   23420453         GMC   Sierra         Tail Lamp        0797971       16—18
   23420454         GMC   Sierra         Tail   Lamp      0797971       16—18
   84039199         GMC   Sierra         Tail   Lamp      0797971       16-18
   84039200         GMC   Sierra         Tail   Lamp      0797971       16-18
   84071502         GMC Sierra           Tail   Lamp      0797971       16-18
   84071503         GMC Sierra           Tail   Lamp      0797971       16-18
   84233587         GMC Sierra           Tail   Lamp      0797971       16-18
   84233588         GMC Sierra           Tail   Lamp      0797971       16-18
   84365930         GMC Sierra           Tail   Lamp      0797971       16-18
   84365931         GMC Sierra           Tail   Lamp      0797971       16-18
   26698736       Buick Lacrosse         Tail Lamp        0797972       17-17
   26698737       Buick Lacrosse         Tail Lamp        0797972       17—17
   23243499        GMC Sierra            Bar-front        0798204       16-18
   23243500        GMC Sierra            Bar-front        0798204       16-18
   23243501        GMC Sierra            Bar-front        0798204       16—18
   23381975        GMC Sierra            Bar—front        0798204       16-18
   23381976        GMC Sierra            Bar—front        0798204       16—18
   84009670      Chevrolet Cruze        Grille—upper      0799384       16-18
   84021900      Chevrolet Cruze      fascia front~LWR    0799385       16-17
   84095934      Chevrolet Cruze      fascia front—LWR    0799385       16—18
   84009674      Chevrolet Cruze        Grille center     0799386       16-18
   26213774       Buick Lacrosse         Headlamp         0799728       17-19
   26213776       Buick Lacrosse         Headlamp         0799728       17-19
   26213779       Buick Lacrosse         Headlamp         0799728       17-19
   26213780       Buick Lacrosse         Headlamp         0799728       17—19
   26221313       Buick Lacrosse         Headlamp         0799728       17-19
   26221314       Buick Lacrosse         Headlamp         0799728       17-19
   26221315       Buick Lacrosse         Headlamp         0799728       17—19
   26221316       Buick Lacrosse         Headlamp         0799728       17—19



                                      -34-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 36 of 46 PageID #:75

EXHIBIT B (No License)

                                                          Desi n
    21?n             Vehicle          Part Description    Pateii;      3:217;
                                                           Grant

   23403036      Chevrolet Cruze       Fascia Rear Lwr    0801236       16-19
   23234810     Chevrolet Traverse    bezel/cover fog     0801577       18-19
   23234811     Chevrolet Traverse    bezel/cover fog     0801577       18-19
   19354101      Chevrolet Cruze         Fascia Rear      0801882       16-19
   19354102      Chevrolet Cruze         Fascia Rear      0801882       16-18
   84051791      Chevrolet Cruze         Fascia Rear      0801882       16-17
   84051792      Chevrolet Cruze         Fascia Rear      0801882       16-17
   23234922     Chevrolet Traverse    bezel/cover fog     0802205       18-19
   23234923     Chevrolet Traverse    bezel/cover fog     0802205       18-19
   23496234         GMC Sierra             Grille         0802491       16-19
   23496235         GMC Sierra             Grille         0802491       16-18
   84065168         GMC Sierra             Grille         0802491       16-19
   23496760         GMC Sierra           Fascia FRT       0802496       16-19
   84294300     Chevrolet Traverse         mirror         0802502       18—19
   84294301     Chevrolet Traverse         mirror         0802502       18-19
   84294302     Chevrolet Traverse         mirror         0802502       18-19
   84294303     Chevrolet Traverse         mirror         0802502       18-19
   84298853     Chevrolet Traverse         mirror         0802502       18-19
   84299203     Chevrolet Traverse         mirror         0802502       18-19
   84299252     Chevrolet Traverse         mirror         0802502       18-19
   84299256     Chevrolet Traverse         mirror         0802502       18-19
   84299257     Chevrolet Traverse         mirror         0802502       18-19
   84299261     Chevrolet Traverse         mirror         0802502       18-19
   84361201     Chevrolet Traverse         mirror         0802502       18-19
   84498316     Chevrolet Traverse         mirror         0802502       18-19
   23159133        GMC Acadia               Grille        0803731       17-17
   84053966        GMC Acadia               Grille        0803731       17-18
   84197146        GMC Acadia               Grille        0803731       17—17
   84197161        GMC Acadia               Grille        0803731       17-19
   84378392        GMC Acadia               Grille        0803731       17-19
   84378396        GMC Acadia               Grille        0803731       17-19
   84378406        GMC Acadia               Grille        0803731       17-19
   84431667        GMC Acadia               Grille        0803731       17-19
   23369767       Chevrolet Volt       Fascia Rear Lwr    0804370       16—19
   23371790       Chevrolet Volt       Fascia Rear Lwr    0804370       16-19
   26686247       Buick Lacrosse         fascia rear      0804371       17—19
   26686249       Buick Lacrosse         fascia rear      0804371       17-19
   26686252       Buick Lacrosse         fascia rear      0804371       17-19
   23392664     Chevrolet Silverado         Hood          0804372       16-19
   23406416     Chevrolet Equinox       Mirror—cover      0804378       18-19



                                      -35-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 37 of 46 PageID #:76

EXHIBIT B (No License)

                                                          Desi n
    [3‘7n            Vehicle          Part Description    Patesrlii    SIZi/Iit;
                                                          Grant

   23406417     Chevrolet Equinox       Mirror-cover      D804378       1819
   23406418     Chevrolet Equinox       Mirror-cover      D804378       18—19
   23406419     Chevrolet Equinox       Mirror-cover      D804378       18-19
   23406420     Chevrolet Equinox       Mirror-cover      D804378       18-20
   23406421     Chevrolet Equinox       Mirror-cover      D804378       18-20
   84225382     Chevrolet Equinox          Mirror         D804378       18—19
   84225383     Chevrolet Equinox          Mirror         D804378       18—19
   84225386     Chevrolet Equinox          Mirror         D804378       1819
   84225387     Chevrolet Equinox          Mirror         D804378       18-19
   84225388     Chevrolet Equinox          Mirror         D804378       18—19
   84225389     Chevrolet   Equinox        Mirror         D804378       18-19
   84404685     Chevrolet   Equinox        Mirror         D804378       18-20
   84404689     Chevrolet   Equinox        Mirror         D804378       18-20
   84404690     Chevrolet   Equinox        Mirror         D804378       18-20
   84545950     Chevrolet   Equinox        Mirror         D804378       18-20
   84545953     Chevrolet Equinox          Mirror         D804378       18-20
   23333669     Chevrolet Traverse         mirror         D804379       18-19
   84084807     Chevrolet Traverse         mirror         D804379       18-19
   84298854     Chevrolet Traverse         mirror         D804379       18-19
   84299201     Chevrolet Traverse         mirror         D804379       18-19
   84299203     Chevrolet Traverse         mirror         D804379       18-19
   84299204     Chevrolet Traverse         mirror         D804379       18-19
   84299242     Chevrolet Traverse         mirror         D804379       18—19
   84299243     Chevrolet Traverse         mirror         D804379       18—19
   84299244     Chevrolet Traverse         mirror         D804379       18-19
   84299245     Chevrolet Traverse         mirror         0804379       18-19
   84299246     Chevrolet Traverse         mirror         D804379       18-19
   84299253     Chevrolet Traverse         mirror         D804379       18-19
   84498309     Chevrolet Traverse         mirror         D804379       18-19
   84165554        GMC Terrain             Grille         D805006       18—19
   84236083        GMC Terrain             Grille         D805006       18-19
   26243591       Buick Lacrosse           Fender         D805013       17-18
   26243592       Buick Lacrosse           Fender         D805013       17-18
   26677189       Buick Lacrosse           Fender         D805013       17-18
   26677190       Buick Lacrosse           Fender         D805013       17-18
   84059507        GMC Acadia              Fender         D805014       17-17
   84059508        GMC Acadia              Fender         D805014       17-17
   84139848        GMC Acadia              Fender         D805014       17—18
   84139849        GMC Acadia              Fender         D805014       17-18
   23441982        Cadillac CT6          Fascia Rear      0805441       16—17




                                      ~36-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 38 of 46 PageID #:77

EXHIBIT B (No License)

                                                          Desi n
    :7n              Vehicle          Part Description    Pategrli:    SIZﬁcYe
                                                          Grant

   23441983        Cadillac CT6         Fascia Rear       0805441       16-17
   84192710        Cadillac CT6         Fascia Rear       0805441       16-18
   84192767        Cadillac CT6         Fascia Rear       0805441       16-18
   23461446       Buick Lacrosse           Grille         0805964       17-19
   26681657       Buick Lacrosse           Grille         0805964       17-19
   84207770        GMC Terrain             Grille         0805965       18-18
   84277350       GMC Terrain             Lift gate       0805985       18-19
   84338893       GMC Terrain             Lift gate       0805985       18—19
   84150736     Chevrolet Equinox          Grille         0807240       18-19
   84150738     Chevrolet Equinox          Grille         0807241       18-19
   23383000       GMC Acadia               mirror         0809442       17—19
   23383003       GMC Acadia               mirror         0809442       17-19
   23383004        GMC Acadia              mirror         0809442       17-19
   23383005        GMC Acadia              mirror         0809442       17-19
   23383007        GMC Acadia              mirror         0809442       17-18
   23383008        GMC Acadia              mirror         0809442       17-18
   23383009        GMC Acadia              mirror         0809442       17-19
   23383010        GMC Acadia              mirror         0809442       17-19
   23388827        GMC Acadia           mirror cover      0809442       17-18
   23388828        GMC Acadia           mirror cover      0809442       17-18
   23445242        GMC Acadia           mirror cover      0809442       17-19
   84085940        GMC Acadia              mirror         0809442       17-19
   84085941        GMC Acadia              mirror         0809442       17-19
   84293661        GMC Acadia              mirror         0809442       17-19
   84293662        GMC Acadia              mirror         0809442       17—19
   84293663        GMC Acadia              mirror         0809442       17—19
   84293664        GMC Acadia              mirror         0809442       17—19
   84293665        GMC Acadia              mirror         0809442       17—19
   84293668        GMC Acadia              mirror         0809442       17-18
   84293669        GMC Acadia              mirror         0809442       17-18
   84293670        GMC Acadia              mirror         0809442       17-19
   84293671        GMC Acadia              mirror         0809442       17-19
   26216473       Buick Lacrosse         Fascia FRT       0811957       17—17
   26216474       Buick Lacrosse         Fascia FRT       0811957       17—17
   26243326       Buick Lacrosse         Fascia FRT       0811957       17-19
   26243327       Buick Lacrosse         Fascia FRT       0811957       17-19
   26686230       Buick Lacrosse         Fascia FRT       0811957       17-17
   26686231       Buick Lacrosse         Fascia FRT       0811957       17-17
   84180676        GMC Acadia          Fascia rear lwr    0811958       17—20
   84180677        GMC Acadia          Fascia rear lwr    0811958       17-19




                                      -37-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 39 of 46 PageID #:78

EXHIBIT B (No License)

                                                          Desi n
    Symlfg           Vehicle          Part Description     Pategrlii   S::;’;;
                                                           Grant

   84261221        GMC Acadia          Fascia rear lwr    0811958       17-20
   84150894     Chevrolet Equinox      Fascia RR Lwr      0811959       18-20
   84150896     Chevrolet Equinox      Fascia RR Lwr      0811959       18—19
   84205594     Chevrolet Equinox       Fascia FRT        0811964       18-19
   84310324     Chevrolet Equinox       Fascia FRT        0811964       18-18
   84385251     Chevrolet Equinox       Fascia FRT        0811964       18—19
   23455473     Chevrolet Camaro         Grille Iwr       0812525       17-19
   84098900       GMC Acadia          fascia front-LWR    0812526       17-19
   84261210        GMC Acadia         fascia front-LWR    0812526       17-19
   84150754     Chevrolet Equinox     fascia front—LWR    0812527       18-20
   84150755     Chevrolet Equinox     fascia front—LWR    0812527       18-20
   84142249        GMC Acadia            Fascia FRT       0813109       17-18
   84142250        GMC Acadia            Fascia FRT       0813109       17-18
   84286370        GMC Acadia            Fascia FRT       0813109       17—18
   26686246       Buick Lacrosse         fascia rear      0813110       17-18
   26686248       Buick Lacrosse         fascia rear      0813110       17-18
   26686250       Buick Lacrosse         fascia rear      0813110       17-18
   39014509      Chevrolet Cruze       Fascia Rear Lwr    0813116       17-19
   23483328     Chevrolet Camaro            Hood          0813121       17-19
   23159135        GMC Acadia             Grille Lwr      0813730       17-19
   84331523     Chevrolet Colorado         Grille         0813731       17-18
   23291884       Buick Enclave          Grille Lwr       0813732       18-20
   23455471     Chevrolet Camaro          Grille Upr      0813733       17-18
   84578134     Chevrolet Camaro          Grille Upr      0813733       17-19
   39092054      Chevrolet Cruze         Fascia Rear      0813740       17—19
   39092406      Chevrolet Cruze         Fascia Rear      0813740       17—19
   84150895     Chevrolet Equinox      Fascia RR Lwr      0813741       18-18
   84150897     Chevrolet Equinox      Fascia RR Lwr      0813741       18-18
   84377613     Chevrolet Equinox      Fascia RR Lwr      0813741       18-20
   84377614     Chevrolet Equinox      Fascia RR Lwr      0813741       18—20
   84266315     Chevrolet Traverse     fascia rear Iwr    0813742       18—19
   84266316     Chevrolet Traverse     fascia rear Iwr    0813742       18—18
   84294632     Chevrolet Traverse     fascia rear Iwr    0813742       18—19
   84294633     Chevrolet Traverse     fascia rear Iwr    0813742       18—19
   84434267     Chevrolet Traverse     fascia rear Iwr    0813742       18—19
   84434270     Chevrolet Traverse     fascia rear Iwr    0813742       18-19
   84144494     Chevrolet Camaro       Fascia Rear Lwr    0813743       17—18
   84306917     Chevrolet Camaro       Fascia Rear Lwr    0813743       17-19
   84337708       Buick Enclave        Fascia RR Lwr      0813744       18-19
   84347270        Cadillac XTS        panel, valance     0813748       18-19



                                      -38—
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 40 of 46 PageID #:79

EXHIBIT B (No License)

                                                          Desi n
    $1,7n            Vehicle          Part Description    Pateéiln;r   S::’;;
                                                          Grant

   39099952        Buick Regal           fascia rear      0813753       18-19
   39099954        Buick Regal           fascia rear      0813753       18-18
   39145312         Buick   Regal        fascia   rear    D813753       18—19
   39145496         Buick   Regal        fascia   rear    0813754       18-19
   39145498         Buick   Regal        fascia   rear    0813754       18—19
   39145499         Buick   Regal        fascia   rear    0813754       18—19
   39078501         Buick Regal        panel, valance     0813755       18-19
   39047127        Buick Regal         panel, valance     D813756       18-19
   84174433     Chevrolet Silverado        Hood           0813757       17—19
   84348418     Chevrolet Silverado        Hood           0813757       17-19
   84456263     Chevrolet Silverado        Hood           0813757       17-19
   23233249       GMC Terrain              Hood           0813758       18-20
   23394640     Chevrolet Equinox          Hood           0813759       18—20
   39136422        Buick Regal           Fascia FRT       0814369       18-19
   39159653        Buick Regal           Fascia FRT       0814369       18-19
   84293062       Buick Enclave            grille         D814982       18-18
   84367463       Buick Enclave            grille         0814982       18-18
   84331714       Buick Enclave            grille         0814983       18-18
   84367462       Buick Enclave            grille         0814983       18-19
   84294612     Chevrolet Traverse       Grille Lwr       0815570       18-19
   84402021     Chevrolet Traverse       Grille Lwr       0815570       18-19
   84205595     Chevrolet Equinox        Fascia rear      0815572       18-18
   84256327     Chevrolet Equinox        Fascia rear      0815572       18-18
   84256328     Chevrolet Equinox        Fascia rear      0815572       18—20
   26701114      Buick Lacrosse            Hood           0815573       17-19
   84152916       GMC Sierra               Hood           0815574       17-19
   84456262         GMC Sierra             Hood           0815574       17-19
   23289638      Chevrolet Volt             Grille        0815993       16-19
   23196302       GMC Terrain           grille lower      0815994       18-20
   84207763       GMC Terrain           grille lower      0815994       18—20
   84240932     Chevrolet Equinox        Lift gate        0816003       18-19
   84446462     Chevrolet Equinox         Lift gate       0816003       18—19
   84513648     Chevrolet Equinox         Lift gate       0816003       18—19
   84344579     Chevrolet Traverse    fascia front-LWR    0816558       18—19
   84294628     Chevrolet Traverse    fascia front-LWR    0816559       18-19
   84109337     Chevrolet Colorado       Fascia FRT       0816561       17-19
   84331689       Buick Enclave         Fascia frt lwr    0816562       18—20
   84462568       Buick Enclave         Fascia frt lwr    0816562       18—20
   84266317     Chevrolet Traverse     fascia rear lwr    0816563       18-19
   84377968       Cadillac XTS           Fascia FRT       0816564       1819



                                      -39-
     Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 41 of 46 PageID #:80

EXHIBIT B (No License)

                                                            Desi n
     $3,551;           Vehicle          Part Description    gatesr’i:    Sing;
                                                              rant

     84377969        Cadillac XTS          Fascia FRT       0816564       18—19
     84377970        Cadillac XTS          Fascia FRT       0816564       18—19
     84377971        Cadillac XTS          Fascia FRT       0816564       18-19
     84377974        Cadillac XTS         Fascia Rear       0816565       18-19
     84377975        Cadillac XTS         Fascia Rear       0816565       18-19
     84377976        Cadillac XTS         Fascia Rear       0816565       18-19
     84377977        Cadillac XTS         Fascia Rear       0816565       18-19
     39107467        Buick Regal          Fascia FRT        0816566       18-19
     39144692        Buick Regal          Fascia FRT        0816566       18-19
     84321984     Chevrolet Traverse        Liftgate        0817836       18-19
     84321985     Chevrolet Traverse        Liftgate        0817836       18—19
     84075084       GMC Acadia             headlamp         0818157       17-17
     84075085        GMC   Acadia          headlamp         0818157       17-18
     84075086        GMC   Acadia          headlamp         0818157       17-17
     84273674        GMC   Acadia          headlamp         0818157       17-18
     84273675        GMC   Acadia          headlamp         0818157       17-18
     84278812        GMC Acadia            headlamp         0818157       17-18
     84278813        GMC Acadia            headlamp         0818157       17-18
     84278814        GMC Acadia            headlamp         0818157       17-18
     84278815        GMC Acadia            headlamp         0818157       17-18
 _   84278816        GMC Acadia            headlamp         0818157       17-18
     84278817        GMC   Acadia          headlamp         0818157       17-18
     84396065        GMC   Acadia          headlamp         0818157       17—19
     84396066        GMC   Acadia          headlamp         0818157       17-19
     84396067        GMC   Acadia          headlamp         0818157       17-19
     84396068        GMC Acadia            headlamp         0818157       17-19
     84396069        GMC Acadia            headlamp         0818157       17-19
     84396070        GMC Acadia            headlamp         0818157       17-19
     84396071        GMC Acadia            headlamp         0818157       17-19
     84396072        GMC Acadia            headlamp         0818157       17—19
     84108400        GMC Acadia            tail lamp        0818158       17-19
     84210400        GMC Acadia            tail lamp        0818158       17-19
     84210401        GMC Acadia            tail lamp        0818158       17—19
     84210402        GMC Acadia             tail   lamp     0818158       17-19
     84210403        GMC Acadia             tail   lamp     0818158       17-19
     84337406        GMC Acadia             tail   lamp     0818158       17-19
     84337408        GMC Acadia             tail   lamp     0818158       17—19
     84337409        GMC Acadia             tail lamp       0818158       17-19
     84337411        GMC Acadia             tail lamp       0818158       17-19
     84422632        GMC Acadia             tail lamp       0818158       17—19



                                        -40-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 42 of 46 PageID #:81

EXHIBIT B (No License)

                                                          Desi n
    Symlﬁer:         Vehicle          Part Description    Pateai       Sill/litre
                                                          Grant

   84422633        GMC Acadia            tail lamp        0818158       17-19
   84422634        GMC Acadia             tail lamp       0818158       17-19
   84509639        GMC Acadia             tail   lamp     0818158       17—19
   84509640        GMC Acadia             tail   lamp     0818158       17-19
   84108403        GMC Acadia             tail   lamp     0818159       17-19
   84108404        GMC Acadia             tail   lamp     0818159       17-19
   84181089        GMC Acadia             tail   lamp     0818159       17-19
   84181090        GMC Acadia             tail   lamp     0818159       17-19
   84181091       GMC Acadia             tail lamp        0818159       17-19
   84181092       GMC Acadia             tail lamp        0818159       17-19
   84210404       GMC Acadia             tail lamp        0818159       17-19
   84337412       GMC Acadia             taﬂ law          0818159       17-19
   84422635       GMC Acadia             tail lamp        0818159       17-19
   84194563     Chevrolet Equinox        Headlamp         0818160       18-18
   84194564     Chevrolet Equinox        Headlamp         0818160       18-18
   84194565     Chevrolet Equinox        Headlamp         0818160       18-18
   84194566     Chevrolet Equinox        Headlamp         0818160       18-18
   84258447     Chevrolet   Equinox      Headlamp         0818160       18-20
   84258448     Chevrolet   Equinox      Headlamp         D818160       18-20
   84258449     Chevrolet   Equinox      Headlamp         0818160       18-20
   84258450     Chevrolet   Equinox      Headlamp         0818160       18-20
   84258451     Chevrolet   Equinox      Headlamp         0818160       18-19
   84258452     Chevrolet   Equinox      Headlamp         0818160       18-19
   84428283     Chevrolet   Equinox      Headlamp         0818160       18-20
   84428284     Chevrolet   Equinox      Headlamp         D818160       18-20
   84428287     Chevrolet   Equinox      Headlamp         0818160       18-19
   84428288     Chevrolet Equinox        Headlamp         0818160       18-19
   84314965     Chevrolet Traverse        Fender          0818406       18—19
   84314966     Chevrolet Traverse        Fender          0818406       18-19
   84160082     Chevrolet Camaro          Grille lwr      0818892       16—18
   84160084     Chevrolet Camaro          Grille lwr      0818892       16—18
   84160086     Chevrolet Camaro          Grille lwr      0818892       16-18
   84160088     Chevrolet Camaro          Grille lwr      0818892       16—18
   84160090     Chevrolet Camaro          Grille lwr      0818892       16—18
   84160092     Chevrolet Camaro          Grille lwr      0818892       16-18
   84160094     Chevrolet Camaro          Grille lwr      0818892       16—18
   84188475     Chevrolet Camaro          Grille lwr      0818892       17—18
   23265062       GMC Acadia               Hood           0818903       17-18
   84188294       GMC Acadia               Hood           0818903       17-18
   84388399        GMC Acadia               Hood          0818903       17-18



                                      -41-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 43 of 46 PageID #:82

EXHIBIT B (No License)

                                                           Desi n
    SuMmIZae’:        Vehicle         Part Description     Pategii     82:11:;
                                                           Grant

   84391966         GMC Acadia             Hood            0818903      17-19
   84167164      Chevrolet Colorado        Hood            D818906      17-19
   84045072        Buick Enclave           Hood            0818907      18—20
   23364923        Chevrolet Volt          Mirror          0818915      16—17
   23364924        Chevrolet Volt          Mirror          0818915      16-17
   23364925        Chevrolet Volt          Mirror          0818915      16—17
   23364927        Chevrolet Volt       Mirror—cover       0818915      16—17
   23364928        Chevrolet Volt       Mirror—cover       0818915      16-17
   23406463        Chevrolet Volt          Mirror          0818915      16-17
   23406463        Chevrolet Volt          Mirror          0818915      16-19
   23406464        Chevrolet Volt          Mirror          0818915      16-17
   23406465        Chevrolet Volt          Mirror          0818915      16-18
   23406466        Chevrolet Volt          Mirror          0818915      16-18
   84269464        Chevrolet Volt          Mirror          0818915      16-19
   84269465        Chevrolet Volt          Mirror          0818915      16-19
   26201301        Buick Lacrosse         Decklid          0818922      17-18
   84271054        Buick Enclave       Fascia RR upr       0819519      18-19
   84271055        Buick Enclave       Fascia   RR   upr   0819519      18-19
   84358033        Buick Enclave       Fascia   RR   upr   0819519      18-19
   84358034        Buick Enclave       Fascia   RR   upr   0819519      18-19
   84363821        Buick Enclave       Fascia   RR   upr   0819519      18-19
   84363822        Buick Enclave       Fascia RR upr       0819519      18-19
   23289646        Chevrolet Volt        Grille Lwr        0820170      16-19
   23289648        Chevrolet Volt        Grille Lwr        0820170      16-19
   84119761      Chevrolet Colorado    Fascia frt upr      0820173      17—19
   84119762      Chevrolet Colorado    Fascia frt upr      0820173      17-19
   84289701        Buick Enclave        Fascia FRT         0820174      1820
   84289702        Buick Enclave         Fascia FRT        0820174      18—20
   39089994       Chevrolet Cruze         Liftgate         0820182      17—18
   39129224       Chevrolet Cruze         Liftgate         0820182      17-19
   84160082      Chevrolet Camaro          Grille          0821273      16—18
   84160084      Chevrolet Camaro          Grille          0821273      16-18
   84160086      Chevrolet Camaro          Grille          0821273      16-18
   84160088      Chevrolet Camaro          Grille          0821273      16—18
   84160090      Chevrolet Camaro          Grille          0821273      16—18
   84160092      Chevrolet Camaro          Grille          0821273      16-18
   84160094      Chevrolet Camaro          Grille          0821273      16-18
   84188475      Chevrolet Camaro          Grille          0821273      17-18
   84411347      Chevrolet Camaro          Grille          0821273      16-18
   84411349      Chevrolet Camaro          Grille          0821273      16-18




                                      -42-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 44 of 46 PageID #:83

EXHIBIT B (No License)

                                                            Desi n
    $311,232:        Vehicle          Part Description      Pategn;    Sitvli;
                                                            Grant

   84411352      Chevrolet Camaro           Grille          0821273     16-18
   84235057     Chevrolet Equinox         Tail Lamp         0821617     18-19
   84235058     Chevrolet Equinox         TailLamp          0821617     1819
   84282657     Chevrolet Equinox         TailLamp          0821617     18-19
   84282658     Chevrolet Equinox         TailLamp          0821617     18-19
   84341671     Chevrolet Equinox         TailLamp          0821617     18-20
   84341672     Chevrolet Equinox         TailLamp          0821617     18-19
   84482544        GMC Sierra         plate-FRT bumper      0821916     19-19
   84116196      Chevrolet Camaro          spoiler          0821941     16—19
   84176916      Chevrolet Camaro         Fascia FRT        0822550     16-17
   84280756      Chevrolet Camaro         Fascia FRT        0822550     17-19
   39108221        Buick Regal            Grille Lwr        0823188     18-19
   39138970        Buick Regal            Grille Lwr        0823188     18-19
   84111733        Cadillac XTS             Grille          0823738     18-19
   84111735        Cadillac XTS             Grille          0823738     18-19
   84345407        Cadillac XTS             Grille          0823738     18-19
   84345408        Cadillac XTS             Grille          0823738     18-19
   84399916        Cadillac XTS            Fender           0823741     18-19
   84399917        Cadillac XTS            Fender           0823741     18-19
   42439824      Chevrolet Blazer         Lift gate         0823763     19-19
   84386341      Chevrolet Blazer     cover-trailer hitch   0824810     19-20
   23258406        GMC Sierra               Grille          0824811     16-18
   23496236         GMC Sierra              Grille          0824811     16-18
   84056783         GMC Sierra              Grille          0824811     16-19
   84056784         GMC Sierra              Grille          0824811     16-19
   39144987         Buick Regal           Grille Lwr        0824812     18—19
   84339156        Cadillac XTS             Hood            0824824     18-19
   84448649        Cadillac XTS             Hood            0824824     18-19
   39117892         Buick Regal             hood            0824825     1819
   84339156         Buick Regal             hood            0824825     18-19
   84448649         Buick Regal             hood            0824825     18—19
   84344622      Chevrolet Equinox        Tail Lamp         0825083     18—20
   84344623      Chevrolet Equinox        Tail Lamp         0825083     18-20
   90921956       Buick Lacrosse          Grille Lwr        0825403     17-19
   84543707      Chevrolet Malibu         Fascia frt        0826114     19—19
   84543709      Chevrolet Malibu         Fascia frt        0826114     19-19
   84308466        Cadillac XTS           Tail Lamp         0826435     18-19
   84308467        Cadillac XTS           Tail Lamp         0826435     18-19
   84456545        Cadillac XTS           Tail Lamp         0826435     1819
   84456546        Cadillac XTS           Tail Lamp         0826435     18-19



                                      -43-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 45 of 46 PageID #:84

EXHIBIT B 1N0 License)

                                                          Desi n
    $3,153;          Vehicle          Part Description    Pateai       8:13;;
                                                          Grant

   84515103      Chevrolet Malibu       Fascia frt lwr    0826803       19-19
   84176747        GMC Sierra         plate-FRT bumper    0826818       19—19
   84176749        GMC Sierra         plate—FRT bumper    0826818       19-19
   23378748        Buick Enclave         Grille Lwr       0827508       18-20
   84323664        Buick Enclave         Grille Lwr       0827508       18-20
   84111709        Cadillac XTS          Grille Lwr       0827510       18-19
   39125439         Buick Regal            Fender         0827527       18-19
   39125440         Buick Regal            Fender         0827527       18-19
   39112803         Buick Regal            Liftgate       0828246       18-19
   23393584     Chevrolet Silverado         Hood          0828247       19-19
   23393585        GMC Sierra               Hood          0828248       19-19
   84512892        GMC Sierra               Hood          0828248       19—19
   84502610     Chevrolet Silverado        Fender         0828255       19—19
   84502611     Chevrolet Silverado        Fender         0828255       19—19
   84496744        GMC Sierra              Fender         0828256       19-19
   84496745        GMC Sierra             Fender          0828256       19-19
   84225817        GMC Sierra            deflector        0828258       19-19
   84108166     Chevrolet Colorado      Cover rr bar      0828261       17-19
   84108167     Chevrolet Colorado      Cover rr bar      0828261       17-19
   39108787        Buick Regal           Tail lamp        0828935       18-19
   39108788        Buick Regal           Tail lamp        0828935       18-19
   84064152     Chevrolet Camaro            Hood          0829621       19-19
   84064153     Chevrolet Camaro            Hood          0829621       19—19
   84493322     Chevrolet Silverado         bezel         0830241       19-19
   84508282         GMC Sierra              grille        0830242       19—19
   84225784     Chevrolet Camaro        Scoop, hood       0830252       17-19
   84243750     Chevrolet Camaro        Scoop, hood       0830252       17-19
   84243751     Chevrolet Camaro        Scoop, hood       0830252       17-19
   84274053     Chevrolet Colorado      Scoop, hood       0830258       17—19
   84493318     Chevrolet Silverado         grille        0830918       19—19
   84326264      Chevrolet Camaro          Fender         0832752       17—19
   84326265      Chevrolet Camaro          Fender         0832752       17—19
   84337318      Chevrolet Malibu           Grille        0835012       19-19
   84370488        Buick Enclave          Lift gate       0835557       18-20
   84023477     Chevrolet Traverse         Hood           0836045       18-20
   84338104        Cadillac XTS          Headlamp         0836223       18—19
   84338105        Cadillac XTS          Headlamp         0836223       18-19
   84469439        Cadillac XTS          Headlamp         0836223       18—19
   84469440        Cadillac XTS          Headlamp         0836223       18—19
   84612436      Chevrolet Blazer           Grille        0836502       19—20




                                      -44-
   Case: 1:20-cv-02753 Document #: 1-1 Filed: 05/06/20 Page 46 of 46 PageID #:85

EXHIBIT B (No License)

                                                          Desi n
    Sarge;           Vehicle          Part Description    Pategii      8:13;;
                                                           Grant

   84612438      Chevrolet Blazer          Grille         0836502       1920
   84527931      Chevrolet Blazer          Grille         D836503       19—20
   84612437      Chevrolet Blazer          Grille         D836503       19-20
   84051784      Chevrolet Cruze         Fascia FRT       D837109       16—17
   84190084      Chevrolet Cruze         Fascia FRT       D837109       16—18
   84288770      Chevrolet Cruze         Fascia FRT       D837109       16-18
   84390860     Chevrolet Traverse       Headlamp         D838390       18—19
   84390861     Chevrolet Traverse       Headlamp         D838390       18—19
   84524240     Chevrolet Traverse       Headlamp         D838390       18—19
   84524241     Chevrolet Traverse       Headlamp         D83839O       18-19
   84573719     Chevrolet Traverse       Headlamp         D838390       18-19
   84573720     Chevrolet Traverse       Headlamp         D838390       18-19




                                      -45_
